 

Exhibit 10.2

 

GUARANTY AND SECOND AMENDED AND RESTATED SECURITY AGREEMENT

 

This GUARANTY AND SECOND AMENDED AND RESTATED SECURITY AGREEMENT (this
“Agreement”), dated as of May 15, 2019, by and among the Persons listed on the
signature pages hereof as “Grantors” and those additional entities that
hereafter become parties hereto by executing the form of Joinder attached hereto
as Annex 1 (each, a “Grantor” and collectively, the “Grantors”), and WELLS FARGO
BANK, NATIONAL ASSOCIATION, a national banking association (“Wells Fargo”), in
its capacity as administrative agent for each member of the Lender Group and the
Bank Product Providers (in such capacity, together with its successors and
assigns in such capacity, “Agent”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to that certain Third Amended and Restated Credit Agreement,
dated as of May 15, 2019 (as amended, restated, supplemented, or otherwise
modified from time to time, the “Credit Agreement”), by and among INSTEEL
INDUSTRIES, INC., a North Carolina corporation (“Parent”), INSTEEL WIRE PRODUCTS
COMPANY, a North Carolina corporation (“Insteel”; Insteel and those additional
entities that hereafter become parties to the Credit Agreement as Borrowers in
accordance with the terms thereof, each, a “Borrower” and individually and
collectively, jointly and severally, the “Borrowers”), the lenders party thereto
as “Lenders” (each of such Lenders, together with its successors and assigns, is
referred to hereinafter as a “Lender”), Agent, and WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association, as lead arranger (in such capacity,
with its successors and assigns in such capacity, the “Lead Arranger”), the
Lender Group has agreed to make certain financial accommodations available to
Borrowers from time to time pursuant to the terms and conditions thereof; and

 

WHEREAS, Agent has agreed to act as agent for the benefit of the Lender Group
and the Bank Product Providers in connection with the transactions contemplated
by the Credit Agreement and this Agreement; and

 

WHEREAS, in order to induce the Lender Group to enter into the Credit Agreement
and the other Loan Documents and to extend the Loans thereunder, to induce the
Bank Product Providers to enter into the Bank Product Agreements, and to induce
the Lender Group and the Bank Product Providers to make financial accommodations
to Borrowers as provided for in the Credit Agreement, the other Loan Documents
and the Bank Product Agreements, (a) each Grantor (other than any Borrower) has
agreed to guaranty the Guarantied Obligations, and (b) each Grantor has agreed
to grant to Agent, for the benefit of the Lender Group and the Bank Product
Providers, a continuing security interest in and to the Collateral in order to
secure the prompt and complete payment, observance and performance of, among
other things, the Secured Obligations; and

 

WHEREAS, each Grantor (other than any Borrower) is an Affiliate or a Subsidiary
of each Borrower and, as such, will benefit by virtue of the financial
accommodations extended to Borrowers by the Lender Group; and

 

WHEREAS, each Grantor and Wells Fargo, in its individual capacity, are parties
to that certain Amended and Restated Security Agreement, dated as of June 2,
2010 (as amended, restated, supplemented, or otherwise modified from time to
time, the “Existing Security Agreement”), pursuant to which the Grantors granted
Wells Fargo a security interest in the Collateral; and

 

 

--------------------------------------------------------------------------------

 

 

WHEREAS, the Grantors have requested that the Existing Security Agreement be
amended and restated on the terms set forth herein; and

 

WHEREAS, Agent has agreed to amend and restate the Existing Security Agreement
on the terms and conditions set forth herein.

 

NOW, THEREFORE, for and in consideration of the recitals made above and other
good and valuable consideration, the receipt, sufficiency and adequacy of which
are hereby acknowledged, the parties hereto agree as follows:

 

1.     Definitions; Construction.

 

(a)     All initially capitalized terms used herein (including in the preamble
and recitals hereof) without definition shall have the meanings ascribed thereto
in the Credit Agreement. Any terms (whether capitalized or lower case) used in
this Agreement that are defined in the Code (including, without limitation,
Account, Account Debtor, Chattel Paper, Commercial Tort Claims, Deposit Account,
Drafts, Documents, Equipment, Farm Products, Fixtures, General Intangibles,
Inventory, Investment Property, Instruments, Letters of Credit, Letter of Credit
Rights, Promissory Notes, Proceeds, Securities Account and Supporting
Obligations) shall be construed and defined as set forth in the Code unless
otherwise defined herein or in the Credit Agreement; provided, that to the
extent that the Code is used to define any term used herein and if such term is
defined differently in different Articles of the Code, the definition of such
term contained in Article 9 of the Code shall govern. In addition to those terms
defined elsewhere in this Agreement, as used in this Agreement, the following
terms shall have the following meanings:

 

(i)     “Acquisition Documents” means the agreements, instruments and documents
evidencing, or entered into in connection with, an Acquisition (including a
Permitted Acquisition) by a Grantor.

 

(ii)     “Activation Instruction” has the meaning specified therefor in Section
7(k) hereof.

 

(iii)     “Agent” has the meaning specified therefor in the preamble to this
Agreement.

 

(iv)     “Agreement” has the meaning specified therefor in the preamble to this
Agreement.

 

(v)     “Books” means books and records (including each Grantor’s Records
indicating, summarizing, or evidencing such Grantor’s assets (including the
Collateral) or liabilities, each Grantor’s Records relating to such Grantor’s
business operations or financial condition, and each Grantor’s goods or General
Intangibles related to such information).

 

(vi)     “Borrower” and “Borrowers” have the respective meanings specified
therefor in the recitals to this Agreement.

 

2

--------------------------------------------------------------------------------

 

 

(vii)     “Cash Dominion Event” means the occurrence of either of the following:
(A) the occurrence and continuance of any Event of Default, or (B) Liquidity is
less than 10% of the Maximum Revolver Amount at any time.

 

(viii)     “Cash Dominion Period” means the period commencing after the
occurrence of a Cash Dominion Event and continuing until the date when (A) no
Event of Default shall exist and be continuing, and (B) Liquidity is greater
than 10% of the Maximum Revolver Amount for 30 consecutive days.

 

(ix)       “Code” means the New York Uniform Commercial Code, as in effect from
time to time; provided, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection, priority, or
remedies with respect to Agent’s Lien on any Collateral is governed by the
Uniform Commercial Code as enacted and in effect in a jurisdiction other than
the State of New York, the term “Code” shall mean the Uniform Commercial Code as
enacted and in effect in such other jurisdiction solely for purposes of the
provisions thereof relating to such attachment, perfection, priority, or
remedies.

 

(x)         “Collateral” has the meaning specified therefor in Section 3 hereof.

 

(xi)      “Collection Account” means a Deposit Account of a Grantor which is
used exclusively for deposits of collections and proceeds of Collateral and not
as a disbursement or operating account upon which checks or other drafts may be
drawn.

 

(xii)     “Commercial Tort Claims” means commercial tort claims (as that term is
defined in the Code), and includes those commercial tort claims listed on
Schedule 1.

 

(xiii)     “Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. §
1 et seq.), as amended from time to time, and any successor statute.

 

(xiv)     “Controlled Account” has the meaning specified therefor in Section
7(k) hereof.

 

(xv)     “Controlled Account Agreements” means those certain cash management
agreements, in form and substance reasonably satisfactory to Agent, each of
which is executed and delivered by a Grantor, Agent, and one of the Controlled
Account Banks.

 

(xvi)     “Controlled Account Bank” has the meaning specified therefor in
Section 7(k) hereof.

 

(xvii)    “Copyrights” means any and all rights in any works of authorship,
including (A) copyrights and moral rights, (B) copyright registrations and
recordings thereof and all applications in connection therewith including those
listed on Schedule 2, (C) income, license fees, royalties, damages, and payments
now and hereafter due or payable under and with respect thereto, including
payments under all licenses entered into in connection therewith and damages and
payments for past, present, or future infringements thereof, (D) the right to
sue for past, present, and future infringements thereof, and (E) all of each
Grantor’s rights corresponding thereto throughout the world.

 

(xviii)     “Copyright Security Agreement” means each Copyright Security
Agreement executed and delivered by Grantors, or any of them, and Agent, in
substantially the form of Exhibit A.

 

3

--------------------------------------------------------------------------------

 

 

(xix)     “Credit Agreement” has the meaning specified therefor in the recitals
to this Agreement.

 

(xx)     “Excluded Accounts” means (A) Deposit Accounts and Securities Accounts
with an aggregate amount on deposit therein of not more than $50,000 at any one
time for all such Deposit Accounts or Securities Accounts, or (B) Deposit
Accounts specially and exclusively used for payroll, payroll taxes and other
employee wage and benefit payments to or for any Grantor’s employees.

 

(xxi)     “Excluded Swap Obligation” means, with respect to any Grantor, any
Swap Obligation if, and to the extent that, all or a portion of the guaranty of
such Grantor of (including by virtue of the joint and several liability
provisions of Section 2.15 of the Credit Agreement with respect to any Grantor
that is a Borrower), or the grant by such Grantor of a security interest to
secure, such Swap Obligation (or any guaranty thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Grantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the guaranty
of such Grantor or the grant of such security interest becomes effective with
respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
guaranty or security interest is or becomes illegal.

 

(xxii)    “Existing Security Agreement” has the meaning specified therefor in
the recitals of this Agreement.

 

(xxiii)   “Foreclosed Grantor” has the meaning specified therefor in Section
2(i)(iv) hereof.

 

(xxiv)   “General Intangibles” means general intangibles (as that term is
defined in the Code), and includes payment intangibles, software, contract
rights, rights to payment, rights under Hedge Agreements (including the right to
receive payment on account of the termination (voluntarily or involuntarily) of
such Hedge Agreements), rights arising under common law, statutes, or
regulations, choses or things in action, goodwill, Intellectual Property,
Intellectual Property Licenses, purchase orders, customer lists, route lists,
rights to payment and other rights under Acquisition Documents, rights to
payment and other rights under any royalty or licensing agreements, including
Intellectual Property Licenses, infringement claims, monies due or recoverable
from pension funds, pension plan refunds, pension plan refund claims, insurance
premium rebates, tax refunds, and tax refund claims, interests in a partnership
or limited liability company which do not constitute a security under Article 8
of the Code, and any other personal property other than Commercial Tort Claims,
money, Accounts, Chattel Paper, Deposit Accounts, goods, Investment Property,
Negotiable Collateral, and oil, gas, or other minerals before extraction.

 

(xxv)     “Grantor” and “Grantors” have the respective meanings specified
therefor in the preamble to this Agreement.

 

4

--------------------------------------------------------------------------------

 

 

(xxvi)     “Guarantied Obligations” means all of the Obligations (including any
Bank Product Obligations) now or hereafter existing, whether for principal,
interest (including any interest that accrues after the commencement of an
Insolvency Proceeding, regardless of whether allowed or allowable in whole or in
part as a claim in any such Insolvency Proceeding), fees (including the fees
provided for in the Fee Letter), Lender Group Expenses (including any fees or
expenses that accrue after the commencement of an Insolvency Proceeding,
regardless of whether allowed or allowable in whole or in part as a claim in any
such Insolvency Proceeding), or otherwise, and any and all expenses (including
reasonable counsel fees and expenses) incurred by Agent, any other member of the
Lender Group, or any Bank Product Provider (or any of them) in enforcing any
rights under the any of the Loan Documents. Without limiting the generality of
the foregoing, Guarantied Obligations shall include all amounts that constitute
part of the Guarantied Obligations and would be owed by any Borrower to Agent,
any other member of the Lender Group, or any Bank Product Provider but for the
fact that they are unenforceable or not allowable, including due to the
existence of a bankruptcy, reorganization, other Insolvency Proceeding or
similar proceeding involving any Borrower or any guarantor; provided that,
anything to the contrary contained in the foregoing notwithstanding, the
Guarantied Obligations shall exclude any Excluded Swap Obligation.

 

(xxvii)     “Guarantor” means each Grantor other than any Borrower.

 

(xxviii)     “Guaranty” means the guaranty set forth in Section 2 hereof.

 

(xxix)     “Intellectual Property” means any and all Patents, Copyrights,
Trademarks, trade secrets, know-how, inventions (whether or not patentable),
algorithms, software programs (including source code and object code),
processes, product designs, industrial designs, blueprints, drawings, data,
customer lists, URLs and domain names, specifications, documentations, reports,
catalogs, literature, and any other forms of technology or proprietary
information of any kind, including all rights therein and all applications for
registration or registrations thereof.

 

(xxx)     “Intellectual Property Licenses” means, with respect to any Grantor,
(A) any licenses or other similar rights provided to such Grantor in or with
respect to Intellectual Property owned or controlled by any other Person, and
(B) any licenses or other similar rights provided to any other Person in or with
respect to Intellectual Property owned or controlled by such Grantor, in each
case, including (x) any software license agreements (other than license
agreements for commercially available off-the-shelf software that is generally
available to the public which have been licensed to a Grantor pursuant to
end-user licenses), (y) the license agreements listed on Schedule 3, and (z) the
right to use any of the licenses or other similar rights described in this
definition in connection with the enforcement of the Lender Group’s rights under
the Loan Documents.

 

(xxxi)     “Investment Property” means (A) any and all investment property, and
(B) any and all of the following (regardless of whether classified as investment
property under the Code): all Pledged Interests, Pledged Operating Agreements,
and Pledged Partnership Agreements.

 

(xxxii)     “Joinder” means each Joinder to this Agreement executed and
delivered by Agent and each of the other parties listed on the signature pages
thereto, in substantially the form of Annex 1.

 

(xxxiii)     “Lender” and “Lenders” have the respective meanings specified
therefor in the recitals to this Agreement.

 

(xxxiv)     “Negotiable Collateral” means letters of credit, letter-of-credit
rights, instruments, promissory notes, drafts and documents (as each such term
is defined in the Code).

 

(xxxv)     “Parent” has the meaning specified therefor in the recitals to this
Agreement.

 

(xxxvi)   “Patents” means patents and patent applications, including (A) the
patents and patent applications listed on Schedule 4, (B) all continuations,
divisionals, continuations-in-part, re-examinations, reissues, and renewals
thereof and improvements thereon, (C) all income, royalties, damages and
payments now and hereafter due or payable under and with respect thereto,
including payments under all licenses entered into in connection therewith and
damages and payments for past, present, or future infringements thereof, (D) the
right to sue for past, present, and future infringements thereof, and (E) all of
each Grantor’s rights corresponding thereto throughout the world.

 

5

--------------------------------------------------------------------------------

 

 

(xxxvii)     “Patent Security Agreement” means each Patent Security Agreement
executed and delivered by Grantors, or any of them, and Agent, in substantially
the form of Exhibit B.

 

(xxxviii)    “Pledged Companies” means each Person listed on Schedule 5 as a
“Pledged Company”, together with each other Person, all or a portion of whose
Equity Interests are acquired or otherwise owned by a Grantor after the Closing
Date and is required to be pledged pursuant to Section 5.11 of the Credit
Agreement.

 

(xxxix)     “Pledged Interests” means all of each Grantor’s right, title and
interest in and to all of the Equity Interests now owned or hereafter acquired
by such Grantor, regardless of class or designation, including in each of the
Pledged Companies, and all substitutions therefor and replacements thereof, all
proceeds thereof and all rights relating thereto, also including any
certificates representing the Equity Interests, the right to receive any
certificates representing any of the Equity Interests, all warrants, options,
share appreciation rights and other rights, contractual or otherwise, in respect
thereof and the right to receive all dividends, distributions of income,
profits, surplus, or other compensation by way of income or liquidating
distributions, in cash or in kind, and all cash, instruments, and other property
from time to time received, receivable, or otherwise distributed in respect of
or in addition to, in substitution of, on account of, or in exchange for any or
all of the foregoing.

 

(xl)           “Pledged Interests Addendum” means a Pledged Interests Addendum
substantially in the form of Exhibit C.

 

(xli)       “Pledged Operating Agreements” means all of each Grantor’s rights,
powers, and remedies under the limited liability company operating agreements of
each of the Pledged Companies that are limited liability companies.

 

(xlii)      “Pledged Partnership Agreements” means all of each Grantor’s rights,
powers, and remedies under the partnership agreements of each of the Pledged
Companies that are partnerships.

 

(xliii)        “Proceeds” has the meaning specified therefor in Section 3
hereof.

 

(xliv)        “PTO” means the United States Patent and Trademark Office.

 

(xlv)        “Qualified ECP Grantor” means, in respect of any Swap Obligation,
each Grantor that has total assets exceeding $10,000,000 at the time the
relevant guaranty, keepwell, or grant of the relevant security interest becomes
effective with respect to such Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

(xlvi)        “Real Property” means any estates or interests in real property
now owned or hereafter acquired by any Grantor and the improvements thereto.

 

6

--------------------------------------------------------------------------------

 

 

(xlvii)     “Record” means information that is inscribed on a tangible medium or
which is stored in an electronic or other medium and is retrievable in
perceivable form.

 

(xlviii)     “Rescission” has the meaning specified therefor in Section 7(k)
hereof.

 

(xlix)       “Secured Obligations” means each and all of the following: (A) all
of the present and future obligations of each of the Grantors arising from, or
owing under or pursuant to, this Agreement (including the Guaranty), the Credit
Agreement, or any of the other Loan Documents, (B) all Bank Product Obligations,
and (C) all other Obligations of each Borrower and all other Guarantied
Obligations of each Guarantor (including, in the case of each of clauses (A),
(B) and (C), Lender Group Expenses and any interest, fees, or expenses that
accrue after the filing of an Insolvency Proceeding, regardless of whether
allowed or allowable in whole or in part as a claim in any Insolvency
Proceeding); provided that, anything to the contrary contained in the foregoing
notwithstanding, the Secured Obligations shall exclude any Excluded Swap
Obligation.

 

(l)             “Security Interest” has the meaning specified therefor in
Section 3 hereof.

 

(li)            “Supporting Obligations” means supporting obligations (as such
term is defined in the Code), and includes letters of credit and guaranties
issued in support of Accounts, Chattel Paper, documents, General Intangibles,
instruments or Investment Property.

 

(lii)        “Swap Obligation” means, with respect to any Grantor, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act.

 

(liii)         “Trademarks” means any and all trademarks, trade names,
registered trademarks, trademark applications, service marks, registered service
marks and service mark applications, including (A) the trade names, registered
trademarks, trademark applications, registered service marks and service mark
applications listed on Schedule 6, (B) all renewals thereof, (C) all income,
royalties, damages and payments now and hereafter due or payable under and with
respect thereto, including payments under all licenses entered into in
connection therewith and damages and payments for past or future infringements
or dilutions thereof, (D) the right to sue for past, present and future
infringements and dilutions thereof, (E) the goodwill of each Grantor’s business
symbolized by the foregoing or connected therewith, and (F) all of each
Grantor’s rights corresponding thereto throughout the world.

 

(liv)        “Trademark Security Agreement” means each Trademark Security
Agreement executed and delivered by Grantors, or any of them, and Agent, in
substantially the form of Exhibit D.

 

(lv)           “URL” means “uniform resource locator,” an internet web address.

 

(b)     This Agreement shall be subject to the rules of construction set forth
in Section 1.4 of the Credit Agreement, and such rules of construction are
incorporated herein by this reference, mutatis mutandis.

 

(c)     All of the schedules and exhibits attached to this Agreement shall be
deemed incorporated herein by reference.

 

7

--------------------------------------------------------------------------------

 

 

2.     Guaranty.

 

(a)     In recognition of the direct and indirect benefits to be received by
Guarantors from the proceeds of the Revolving Loans, the issuance of the Letters
of Credit, and the entering into of the Bank Product Agreements and by virtue of
the financial accommodations to be made to Borrowers, each of the Guarantors,
jointly and severally, hereby unconditionally and irrevocably guarantees as a
primary obligor and not merely as a surety the full and prompt payment when due,
whether upon maturity, acceleration, or otherwise, of all of the Guarantied
Obligations. If any or all of the Obligations constituting Guarantied
Obligations becomes due and payable, each of the Guarantors, unconditionally and
irrevocably, and without the need for demand, protest, or any other notice or
formality, promises to pay such indebtedness to Agent, for the benefit of the
Lender Group and the Bank Product Providers, together with any and all expenses
(including Lender Group Expenses) that may be incurred by Agent or any other
member of the Lender Group or any Bank Product Provider in demanding, enforcing,
or collecting any of the Guarantied Obligations (including the enforcement of
any collateral for such Guarantied Obligations or any collateral for the
obligations of the Guarantors under this Guaranty). If claim is ever made upon
Agent or any other member of the Lender Group or any Bank Product Provider for
repayment or recovery of any amount or amounts received in payment of or on
account of any or all of the Guarantied Obligations and any of Agent or any
other member of the Lender Group or any Bank Product Provider repays all or part
of said amount by reason of (i) any judgment, decree, or order of any court or
administrative body having jurisdiction over such payee or any of its property,
or (ii) any settlement or compromise of any such claim effected by such payee
with any such claimant (including any Borrower or any Guarantor), then and in
each such event, each of the Guarantors agrees that any such judgment, decree,
order, settlement, or compromise shall be binding upon the Guarantors,
notwithstanding any revocation (or purported revocation) of this Guaranty or
other instrument evidencing any liability of any Grantor, and the Guarantors
shall be and remain liable to the aforesaid payees hereunder for the amount so
repaid or recovered to the same extent as if such amount had never originally
been received by any such payee.

 

(b)     Additionally, each of the Guarantors unconditionally and irrevocably
guarantees the payment of any and all of the Guarantied Obligations to Agent,
for the benefit of the Lender Group and the Bank Product Providers, whether or
not due or payable by any Loan Party upon the occurrence of any of the events
specified in Section 8.4 or 8.5 of the Credit Agreement, and irrevocably and
unconditionally promises to pay such indebtedness to Agent, for the benefit of
the Lender Group and the Bank Product Providers, without the requirement of
demand, protest, or any other notice or other formality, in lawful money of the
United States.

 

(c)     The liability of each of the Guarantors hereunder is primary, absolute,
and unconditional, and is independent of any security for or other guaranty of
the Guarantied Obligations, whether executed by any other Guarantor or by any
other Person, and the liability of each of the Guarantors hereunder shall not be
affected or impaired by (i) any payment on, or in reduction of, any such other
guaranty or undertaking (other than payment in full of the Guarantied
Obligations), (ii) any dissolution, termination, or increase, decrease, or
change in personnel by any Grantor, (iii) any payment made to Agent, any other
member of the Lender Group, or any Bank Product Provider on account of the
Obligations which Agent, such other member of the Lender Group, or such Bank
Product Provider repays to any Grantor pursuant to court order in any
bankruptcy, reorganization, arrangement, moratorium or other debtor relief
proceeding (or any settlement or compromise of any claim made in such a
proceeding relating to such payment), and each of the Guarantors waives any
right to the deferral or modification of its obligations hereunder by reason of
any such proceeding, (iv) any action or inaction by Agent, any other member of
the Lender Group, or any Bank Product Provider, or (v) any invalidity,
irregularity, avoidability, or unenforceability of all or any part of the
Obligations or of any security therefor.

 

8

--------------------------------------------------------------------------------

 

 

(d)     This Guaranty includes all present and future Guarantied Obligations
including any under transactions continuing, compromising, extending,
increasing, modifying, releasing, or renewing the Guarantied Obligations,
changing the interest rate, payment terms, or other terms and conditions
thereof, or creating new or additional Guarantied Obligations after prior
Guarantied Obligations have been satisfied in whole or in part. To the maximum
extent permitted by law, each Guarantor hereby waives any right to revoke this
Guaranty as to future Guarantied Obligations. If such a revocation is effective
notwithstanding the foregoing waiver, each Guarantor acknowledges and agrees
that (i) no such revocation shall be effective until written notice thereof has
been received by Agent, (ii) no such revocation shall apply to any Guarantied
Obligations in existence on the date of receipt by Agent of such written notice
(including any subsequent continuation, extension, or renewal thereof, or change
in the interest rate, payment terms, or other terms and conditions thereof),
(iii) no such revocation shall apply to any Guarantied Obligations made or
created after such date to the extent made or created pursuant to a legally
binding commitment of any member of the Lender Group or any Bank Product
Provider in existence on the date of such revocation, (iv) no payment by any
Guarantor, any Borrower, or from any other source, prior to the date of Agent’s
receipt of written notice of such revocation shall reduce the maximum obligation
of such Guarantor hereunder, and (v) any payment by any Borrower or from any
source other than such Guarantor subsequent to the date of such revocation shall
first be applied to that portion of the Guarantied Obligations as to which the
revocation is effective and which are not, therefore, guaranteed hereunder, and
to the extent so applied shall not reduce the maximum obligation of such
Guarantor hereunder. This Guaranty shall be binding upon each Guarantor, its
successors and assigns and inure to the benefit of and be enforceable by Agent
(for the benefit of the Lender Group and the Bank Product Providers) and its
successors, transferees, or assigns.

 

(e)     The guaranty by each of the Guarantors hereunder is a guaranty of
payment and not of collection. The obligations of each of the Guarantors
hereunder are independent of the obligations of any other Guarantor or Grantor
or any other Person and a separate action or actions may be brought and
prosecuted against one or more of the Guarantors whether or not action is
brought against any other Guarantor or Grantor or any other Person and whether
or not any other Guarantor or Grantor or any other Person be joined in any such
action or actions. Each of the Guarantors waives, to the fullest extent
permitted by law, the benefit of any statute of limitations affecting its
liability hereunder or the enforcement hereof. Any payment by any Grantor or
other circumstance which operates to toll any statute of limitations as to any
Grantor shall operate to toll the statute of limitations as to each of the
Guarantors.

 

(f)     Each of the Guarantors authorizes Agent, the other members of the Lender
Group, and the Bank Product Providers without notice or demand (other than any
notice expressly required to be provided hereunder or under any other Loan
Document), and without affecting or impairing its liability hereunder, from time
to time to:

 

(i)     change the manner, place, or terms of payment of, or change or extend
the time of payment of, renew, increase, accelerate, or alter: (A) any of the
Obligations (including any increase or decrease in the principal amount thereof
or the rate of interest or fees thereon), or (B) any security therefor or any
liability incurred directly or indirectly in respect thereof, and this Guaranty
shall apply to the Obligations as so changed, extended, renewed, or altered;

 

(ii)     take and hold security for the payment of the Obligations and sell,
exchange, release, impair, surrender, realize upon, collect, settle, or
otherwise deal with in any manner and in any order any property at any time
pledged or mortgaged to secure the Obligations or any of the Guarantied
Obligations (including any of the obligations of all or any of the Guarantors
under this Guaranty) incurred directly or indirectly in respect thereof or
hereof, or any offset on account thereof;

 

(iii)     exercise or refrain from exercising any rights against any Grantor;

 

9

--------------------------------------------------------------------------------

 

 

(iv)     release or substitute any one or more endorsers, guarantors, any
Grantor, or other obligors;

 

(v)     settle or compromise any of the Obligations, any security therefor, or
any liability (including any of those of any of the Guarantors under this
Guaranty) incurred directly or indirectly in respect thereof or hereof, and may
subordinate the payment of all or any part thereof to the payment of any
liability (whether due or not) of any Grantor to its creditors;

 

(vi)     apply any sums by whomever paid or however realized to any liability or
liabilities of any Grantor to Agent, any other member of the Lender Group, or
any Bank Product Provider regardless of what liability or liabilities of such
Grantor remain unpaid;

 

(vii)     consent to or waive any breach of, or any act, omission, or default
under, this Agreement, any other Loan Document, any Bank Product Agreement, or
any of the instruments or agreements referred to herein or therein, or otherwise
amend, modify, or supplement this Agreement, any other Loan Document, any Bank
Product Agreement, or any of such other instruments or agreements; or

 

(viii)     take any other action that could, under otherwise applicable
principles of law, give rise to a legal or equitable discharge of one or more of
the Guarantors from all or part of its liabilities under this Guaranty (other
than a defense of payment in full of the Guarantied Obligations).

 

(g)     It is not necessary for Agent, any other member of the Lender Group, or
any Bank Product Provider to inquire into the capacity or powers of any of the
Guarantors or the officers, directors, partners or agents acting or purporting
to act on their behalf, and any Obligations made or created in reliance upon the
professed exercise of such powers shall be guaranteed hereunder.

 

(h)     Each Guarantor jointly and severally guarantees that the Guarantied
Obligations will be paid strictly in accordance with the terms of the Loan
Documents, regardless of any law, regulation, or order now or hereafter in
effect in any jurisdiction affecting any of such terms or the rights of any
member of the Lender Group or any Bank Product Provider with respect thereto.
The obligations of each Guarantor under this Guaranty are independent of the
Guarantied Obligations, and a separate action or actions may be brought and
prosecuted against each Guarantor to enforce such obligations, irrespective of
whether any action is brought against any other Guarantor or whether any other
Guarantor is joined in any such action or actions. The liability of each
Guarantor under this Guaranty shall be absolute and unconditional irrespective
of, and each Guarantor hereby irrevocably waives any defense it may now or
hereafter have in any way relating to, any or all of the following:

 

(i)     any lack of validity or enforceability of any Loan Document or any
agreement or instrument relating thereto;

 

(ii)     any change in the time, manner, or place of payment of, or in any other
term of, all or any of the Guarantied Obligations, or any other amendment or
waiver of or any consent to departure from any Loan Document, including any
increase in the Guarantied Obligations resulting from the extension of
additional credit;

 

(iii)     any taking, exchange, release, or non-perfection of any Lien in and to
any Collateral, or any taking, release, amendment, waiver, supplement,
restatements, extension, novation, renewal, replacements, or continuation of, or
consent to departure from any other guaranty, for all or any of the Guarantied
Obligations;

 

10

--------------------------------------------------------------------------------

 

 

(iv)     the existence of any claim, set-off, defense, or other right that any
Guarantor may have at any time against any Person, including Agent, any other
member of the Lender Group, or any Bank Product Provider;

 

(v)     any defense, set-off, counterclaim, or claim, of any kind or nature,
arising directly or indirectly from the present or future lack of perfection,
sufficiency, validity, or enforceability of the Guarantied Obligations or any
security therefor;

 

(vi)     any right or defense arising by reason of any claim or defense based
upon an election of remedies by any member of the Lender Group or any Bank
Product Provider including any defense based upon an impairment or elimination
of such Guarantor’s rights of subrogation, reimbursement, contribution, or
indemnity of such Guarantor against any Grantor or any other guarantors or
sureties;

 

(vii)     any change, restructuring, or termination of the corporate, limited
liability company, or partnership structure or existence of any Grantor; or

 

(viii)     any other circumstance that might otherwise constitute a defense
available to, or a discharge of, any Grantor or any other guarantor or surety.

 

(i)     Waivers.

 

(i)     Each of the Guarantors waives any right (except as shall be required by
applicable statute and cannot be waived) to require Agent, any other member of
the Lender Group, or any Bank Product Provider to (i) proceed against any other
Grantor or any other Person, (ii) proceed against or exhaust any security held
from any other Grantor or any other Person, or (iii) protect, secure, perfect,
or insure any security interest or Lien on any property subject thereto or
exhaust any right to take any action against any other Grantor, any other
Person, or any collateral, or (iv) pursue any other remedy in any member of the
Lender Group’s or any Bank Product Provider’s power whatsoever. Each of the
Guarantors waives any defense based on or arising out of any defense of any
Grantor or any other Person, other than payment of the Guarantied Obligations to
the extent of such payment, based on or arising out of the disability of any
Grantor or any other Person, or the validity, legality, or unenforceability of
the Obligations or any part thereof from any cause, or the cessation from any
cause of the liability of any Grantor other than payment of the Obligations to
the extent of such payment. Agent may, at the election of the Required Lenders,
foreclose upon any Collateral held by Agent by one or more judicial or
non-judicial sales or other dispositions, whether or not every aspect of any
such sale is commercially reasonable or otherwise fails to comply with
applicable law or may exercise any other right or remedy Agent, any other member
of the Lender Group, or any Bank Product Provider may have against any Grantor
or any other Person, or any security, in each case, without affecting or
impairing in any way the liability of any of the Guarantors hereunder except to
the extent the Guarantied Obligations have been paid.

 

(ii)     Each of the Guarantors waives all presentments, demands for
performance, protests and notices, including notices of nonperformance, notices
of protest, notices of dishonor, notices of acceptance of this Guaranty, and
notices of the existence, creation, or incurring of new or additional
Obligations or other financial accommodations. Each of the Guarantors waives
notice of any Default or Event of Default under any of the Loan Documents. Each
of the Guarantors assumes all responsibility for being and keeping itself
informed of each Grantor’s financial condition and assets and of all other
circumstances bearing upon the risk of nonpayment of the Obligations and the
nature, scope, and extent of the risks which each of the Guarantors assumes and
incurs hereunder, and agrees that neither Agent nor any of the other members of
the Lender Group nor any Bank Product Provider shall have any duty to advise any
of the Guarantors of information known to them regarding such circumstances or
risks.

 

11

--------------------------------------------------------------------------------

 

 

(iii)     To the fullest extent permitted by applicable law, each Guarantor
hereby waives: (A) any right to assert against any member of the Lender Group or
any Bank Product Provider, any defense (legal or equitable) (other than the
defense that all of the Guarantied Obligations have been paid in full), set-off,
counterclaim, or claim which each Guarantor may now or at any time hereafter
have against any Borrower or any other party liable to any member of the Lender
Group or any Bank Product Provider, (B) any defense, set-off, counterclaim, or
claim, of any kind or nature, arising directly or indirectly from the present or
future lack of perfection, sufficiency, validity, or enforceability of the
Guarantied Obligations or any security therefor, (C) any right or defense
arising by reason of any claim or defense based upon an election of remedies by
any member of the Lender Group or any Bank Product Provider including any
defense based upon an impairment or elimination of such Guarantor’s rights of
subrogation, reimbursement, contribution, or indemnity of such Guarantor against
any Borrower or other guarantors or sureties, and (D) the benefit of any statute
of limitations affecting such Guarantor’s liability hereunder or the enforcement
thereof, and any act which shall defer or delay the operation of any statute of
limitations applicable to the Guarantied Obligations shall similarly operate to
defer or delay the operation of such statute of limitations applicable to such
Guarantor’s liability hereunder.

 

(iv)     No Guarantor will exercise any rights that it may now or hereafter
acquire against any Grantor or any other guarantor that arise from the
existence, payment, performance or enforcement of such Guarantor’s obligations
under this Guaranty, including any right of subrogation, reimbursement,
exoneration, contribution or indemnification and any right to participate in any
claim or remedy of Agent, any other member of the Lender Group, or any Bank
Product Provider against any Grantor or any other guarantor or any Collateral,
whether or not such claim, remedy or right arises in equity or under contract,
statute or common law, including the right to take or receive from any Grantor
or any other guarantor, directly or indirectly, in cash or other property or by
set-off or in any other manner, payment or security solely on account of such
claim, remedy or right, unless and until all of the Guarantied Obligations and
all other amounts payable under this Guaranty shall have been paid in full in
cash and all of the Commitments have been terminated. If any amount shall be
paid to any Guarantor in violation of the immediately preceding sentence, such
amount shall be held in trust for the benefit of Agent, for the benefit of the
Lender Group and the Bank Product Providers, and shall forthwith be paid to
Agent to be credited and applied to the Guarantied Obligations and all other
amounts payable under this Guaranty, whether matured or unmatured, in accordance
with the terms of the Credit Agreement, or to be held as Collateral for any
Guarantied Obligations or other amounts payable under this Guaranty thereafter
arising. Notwithstanding anything to the contrary contained in this Guaranty, no
Guarantor may exercise any rights of subrogation, contribution, indemnity,
reimbursement or other similar rights against, and may not proceed or seek
recourse against or with respect to any property or asset of, any other Grantor
(the “Foreclosed Grantor”), including after payment in full of the Obligations,
if all or any portion of the Obligations have been satisfied in connection with
an exercise of remedies in respect of the Equity Interests of such Foreclosed
Grantor whether pursuant to this Agreement or otherwise.

 

12

--------------------------------------------------------------------------------

 

 

(v)     Each of the Guarantors hereby acknowledges and affirms that it
understands that to the extent the Guarantied Obligations are secured by Real
Property located in California, Guarantors shall be liable for the full amount
of the liability hereunder notwithstanding the foreclosure on such Real Property
by trustee sale or any other reason impairing such Guarantor’s right to proceed
against any Loan Party. In accordance with Section 2856 of the California Civil
Code or any similar laws of any other applicable jurisdiction, each of the
Guarantors hereby waives until such time as the Guarantied Obligations have been
paid in full:

 

(1)     all rights of subrogation, reimbursement, indemnification, and
contribution and any other rights and defenses that are or may become available
to the Guarantors by reason of Sections 2787 to 2855, inclusive, 2899, and 3433
of the California Civil Code or any similar laws of any other applicable
jurisdiction;

 

(2)     all rights and defenses that the Guarantors may have because the
Guarantied Obligations are secured by Real Property located in California,
meaning, among other things, that: (A) Agent, the other members of the Lender
Group, and the Bank Product Providers may collect from the Guarantors without
first foreclosing on any real or personal property collateral pledged by any
Borrower or any other Grantor, and (B) if Agent, on behalf of the Lender Group,
forecloses on any Real Property collateral pledged by any Borrower or any other
Grantor, (1) the amount of the Guarantied Obligations may be reduced only by the
price for which that collateral is sold at the foreclosure sale, even if the
collateral is worth more than the sale price, and (2) the Lender Group may
collect from the Guarantors even if, by foreclosing on the Real Property
collateral, Agent or the other members of the Lender Group have destroyed or
impaired any right the Guarantors may have to collect from any other Grantor, it
being understood that this is an unconditional and irrevocable waiver of any
rights and defenses the Guarantors may have because the Guarantied Obligations
are secured by Real Property (including, without limitation, any rights or
defenses based upon Sections 580a, 580d, or 726 of the California Code of Civil
Procedure or any similar laws of any other applicable jurisdiction); and

 

(3)     all rights and defenses arising out of an election of remedies by Agent,
the other members of the Lender Group, and the Bank Product Providers, even
though that election of remedies, such as a non-judicial foreclosure with
respect to security for the Guarantied Obligations, has destroyed Guarantors’
rights of subrogation and reimbursement against any Grantor by the operation of
Section 580d of the California Code of Civil Procedure or any similar laws of
any other applicable jurisdiction or otherwise.

 

(vi)     Each of the Guarantors represents, warrants, and agrees that each of
the waivers set forth above is made with full knowledge of its significance and
consequences and that if any of such waivers are determined to be contrary to
any applicable law or public policy, such waivers shall be effective to the
maximum extent permitted by law.

 

(vii)     The provisions in this Section 2 which refer to certain sections of
the California Civil Code or the California Code of Civil Procedure are included
in this Guaranty solely out of an abundance of caution and shall not be
construed to mean that any of the above-referenced provisions of California law
are in any way applicable to this Guaranty.

 

3.     Grant of Security. Each Grantor hereby unconditionally grants,
collaterally assigns, and pledges to Agent, for the benefit of each member of
the Lender Group and each of the Bank Product Providers, to secure the Secured
Obligations (whether now existing or hereafter arising), a continuing security
interest (hereinafter referred to as the “Security Interest”) in all of such
Grantor’s right, title, and interest in and to the following, whether now owned
or hereafter acquired or arising and wherever located (the “Collateral”):

 

(a)     all of such Grantor’s Accounts;

 

(b)     all of such Grantor’s Books;

 

(c)     all of such Grantor’s Chattel Paper;

 

(d)     all of such Grantor’s Commercial Tort Claims;

 

13

--------------------------------------------------------------------------------

 

 

(e)     all of such Grantor’s Deposit Accounts;

 

(f)     [reserved];

 

(g)     all of such Grantor’s Farm Products;

 

(h)     [reserved];

 

(i)     all of such Grantor’s General Intangibles;

 

(j)     all of such Grantor’s Inventory;

 

(k)     all of such Grantor’s Investment Property;

 

(l)     all of such Grantor’s Intellectual Property and Intellectual Property
Licenses;

 

(m)     all of such Grantor’s Negotiable Collateral;

 

(n)     all of such Grantor’s Pledged Interests (including all of such Grantor’s
Pledged Operating Agreements and Pledged Partnership Agreements);

 

(o)     all of such Grantor’s Securities Accounts;

 

(p)     all of such Grantor’s Supporting Obligations;

 

(q)     all of such Grantor’s money, Cash Equivalents, or other assets of such
Grantor that now or hereafter come into the possession, custody, or control of
Agent (or its agent or designee) or any other member of the Lender Group; and

 

(r)     all of the Proceeds and products, whether tangible or intangible, of any
of the foregoing, including proceeds of insurance or Commercial Tort Claims
covering or relating to any or all of the foregoing, and any and all Accounts,
Books, Chattel Paper, Deposit Accounts, Equipment, Farm Products, Fixtures,
General Intangibles, Inventory, Investment Property, Intellectual Property,
Negotiable Collateral, Pledged Interests, Securities Accounts, Supporting
Obligations, money, or other tangible or intangible property resulting from the
sale, lease, license, exchange, collection, or other disposition of any of the
foregoing, the proceeds of any award in condemnation with respect to any of the
foregoing, any rebates or refunds, whether for taxes or otherwise, and all
proceeds of any such proceeds, or any portion thereof or interest therein, and
the proceeds thereof, and all proceeds of any loss of, damage to, or destruction
of the above, whether insured or not insured, and, to the extent not otherwise
included, any indemnity, warranty, or guaranty payable by reason of loss or
damage to, or otherwise with respect to any of the foregoing (the “Proceeds”).
Without limiting the generality of the foregoing, the term “Proceeds” includes
whatever is receivable or received when Investment Property or proceeds are
sold, exchanged, collected, or otherwise disposed of, whether such disposition
is voluntary or involuntary, and includes proceeds of any indemnity or guaranty
payable to any Grantor or Agent from time to time with respect to any of the
Investment Property.

 

14

--------------------------------------------------------------------------------

 

 

Notwithstanding anything contained in this Agreement to the contrary, the term
“Collateral” shall not include: (i) Equipment, (ii) Fixtures, (iii) any rights
or interest in any contract, lease, permit, license, or license agreement
covering real or personal property of any Grantor if under the terms of such
contract, lease, permit, license, or license agreement, or applicable law with
respect thereto, the grant of a security interest or lien therein is prohibited
as a matter of law or under the terms of such contract, lease, permit, license,
or license agreement and such prohibition or restriction has not been waived or
the consent of the other party to such contract, lease, permit, license, or
license agreement has not been obtained (provided, that (A) the foregoing
exclusions of this clause (iii) shall in no way be construed (1) to apply to the
extent that any described prohibition or restriction is ineffective under
Section 9-406, 9-407, 9-408, or 9-409 of the Code or other applicable law, or
(2) to apply to the extent that any consent or waiver has been obtained that
would permit Agent’s security interest or lien to attach notwithstanding the
prohibition or restriction on the pledge of such contract, lease, permit,
license, or license agreement and (B) the foregoing exclusions of clause (iii)
shall in no way be construed to limit, impair, or otherwise affect any of
Agent’s, any other member of the Lender Group’s or any Bank Product Provider’s
continuing security interests in and liens upon any rights or interests of any
Grantor in or to (1) monies due or to become due under or in connection with any
described contract, lease, permit, license, or license agreement, or (2) any
proceeds from the sale, license, lease, or other dispositions of any such
contract, lease, permit, license, or license agreement), (iv) Equity Interests
in any Person other than wholly owned Subsidiaries to the extent and for so long
as not permitted by the terms of such Person’s organizational or joint venture
documents, or (v) any United States intent to use trademark applications to the
extent that, and solely during the period in which, the grant of a security
interest therein would impair the validity or enforceability of such intent to
use trademark applications under applicable federal law; provided, that upon
submission and acceptance by the PTO of an amendment to allege use pursuant to
15 U.S.C. Section 1060(a) (or any successor provision), such intent to use
trademark application shall be considered Collateral (clauses (i) – (v),
collectively, the “Excluded Property”); provided, however, the term “Collateral”
shall include any proceeds, products, substitutions or replacements of the
Excluded Property (unless such proceeds, products, substitutions or replacements
would otherwise constitute Excluded Property).

 

4.     Security for Secured Obligations. The Security Interest created hereby
secures the payment and performance of the Secured Obligations, whether now
existing or arising hereafter. Without limiting the generality of the foregoing,
this Agreement secures the payment of all amounts which constitute part of the
Secured Obligations and would be owed by Grantors, or any of them, to Agent, the
Lender Group, the Bank Product Providers or any of them, but for the fact that
they are unenforceable or not allowable (in whole or in part) as a claim in an
Insolvency Proceeding involving any Grantor due to the existence of such
Insolvency Proceeding. Further, the Security Interest created hereby encumbers
each Grantor’s right, title, and interest in all Collateral, whether now owned
by such Grantor or hereafter acquired, obtained, developed, or created by such
Grantor and wherever located.

 

5.     Grantors Remain Liable. Anything herein to the contrary notwithstanding,
(a) each of the Grantors shall remain liable under the contracts and agreements
included in the Collateral, including the Pledged Operating Agreements and the
Pledged Partnership Agreements, to perform all of the duties and obligations
thereunder to the same extent as if this Agreement had not been executed, (b)
the exercise by Agent or any other member of the Lender Group of any of the
rights hereunder shall not release any Grantor from any of its duties or
obligations under such contracts and agreements included in the Collateral, and
(c) none of the members of the Lender Group shall have any obligation or
liability under such contracts and agreements included in the Collateral by
reason of this Agreement, nor shall any of the members of the Lender Group be
obligated to perform any of the obligations or duties of any Grantors thereunder
or to take any action to collect or enforce any claim for payment assigned
hereunder. Until an Event of Default shall occur and be continuing, except as
otherwise provided in this Agreement, the Credit Agreement, or any other Loan
Document, Grantors shall have the right to possession and enjoyment of the
Collateral for the purpose of conducting the ordinary course of their respective
businesses, subject to and upon the terms hereof and of the Credit Agreement and
the other Loan Documents. Without limiting the generality of the foregoing, it
is the intention of the parties hereto that record and beneficial ownership of
the Pledged Interests, including all voting, consensual, dividend, and
distribution rights, shall remain in the applicable Grantor until (i) the
occurrence and continuance of an Event of Default, and (ii) Agent has notified
the applicable Grantor of Agent’s election to exercise such rights with respect
to the Pledged Interests pursuant to Section 16.

 

15

--------------------------------------------------------------------------------

 

 

6.     Representations and Warranties. In order to induce Agent to enter into
this Agreement for the benefit of the Lender Group and the Bank Product
Providers, each Grantor makes the following representations and warranties to
the Lender Group which shall be true, correct, and complete, in all material
respects (except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof), as of the Closing Date, and shall be true,
correct, and complete, in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof), as of the
date of the making of each Revolving Loan (or other extension of credit) made
thereafter, as though made on and as of the date of such Revolving Loan (or
other extension of credit) (except to the extent that such representations and
warranties relate solely to an earlier date, in which case such representations
and warranties shall be true and correct in all material respects (except that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) as of such earlier date) and such representations and warranties shall
survive the execution and delivery of this Agreement:

 

(a)     The name (within the meaning of Section 9-503 of the Code) and
jurisdiction of organization of each Grantor is set forth on Schedule 7 (as such
Schedule may be updated from time to time to reflect changes resulting from
transactions permitted under the Loan Documents).

 

(b)     The chief executive office of each Grantor is located at the address
indicated on Schedule 7 (as such Schedule may be updated from time to time to
reflect changes resulting from transactions permitted under the Loan Documents).

 

(c)     Each Grantor’s tax identification numbers and organizational
identification numbers, if any, are identified on Schedule 7 (as such Schedule
may be updated from time to time to reflect changes resulting from transactions
permitted under the Loan Documents).

 

(d)     As of the Closing Date, no Grantor holds any commercial tort claims that
exceed $100,000 in amount, except as set forth on Schedule 1.

 

(e)     Set forth on Schedule 9 (as such Schedule may be updated from time to
time subject to Section 7(k)(iii) with respect to Controlled Accounts and
provided that Grantors comply with Section 7(c) hereof) is a listing of all of
Grantors’ Deposit Accounts and Securities Accounts, including, with respect to
each bank or securities intermediary (i) the name and address of such Person,
and (ii) the account numbers of the Deposit Accounts or Securities Accounts
maintained with such Person.

 

(f)     Schedule 8 sets forth all Real Property owned by any of the Grantors as
of the Closing Date.

 

(g)     As of the Closing Date: (i) Schedule 2 provides a complete and correct
list of all registered Copyrights owned by any Grantor, all applications for
registration of Copyrights owned by any Grantor, and all other Copyrights owned
by any Grantor and material to the conduct of the business of any Grantor, (ii)
Schedule 3 provides a complete and correct list of all Intellectual Property
Licenses entered into by any Grantor pursuant to which (A) any Grantor has
provided any license or other rights in Intellectual Property owned or
controlled by such Grantor to any other Person (other than non-exclusive
software licenses granted in the ordinary course of business), or (B) any Person
has granted to any Grantor any license or other rights in Intellectual Property
owned or controlled by such Person that is material to the business of such
Grantor, including any Intellectual Property that is incorporated in any
Inventory, software, or other product marketed, sold, licensed, or distributed
by such Grantor (other than off-the-shelf, shrink-wrapped or “click to accept”
software licenses or other licenses to generally commercially available
software), (iii) Schedule 4 provides a complete and correct list of all Patents
owned by any Grantor and all applications for Patents owned by any Grantor, and
(iv) Schedule 6 provides a complete and correct list of all registered
Trademarks owned by any Grantor, and all applications for registration of
Trademarks owned by any Grantor.

 

16

--------------------------------------------------------------------------------

 

 

(h)     (i) (A) each Grantor owns exclusively or holds licenses in all
Intellectual Property that is necessary in or material to the conduct of its
business, and (B) all employees and contractors of each Grantor who were
involved in the creation or development of any Intellectual Property for such
Grantor that is necessary in or material to the business of such Grantor have
signed agreements containing assignment of Intellectual Property rights to such
Grantor and obligations of confidentiality;

 

(ii)     to each Grantor’s knowledge after reasonable inquiry, no Person has
infringed or misappropriated or is currently infringing or misappropriating any
Intellectual Property rights owned by such Grantor, in each case, that either
individually or in the aggregate could reasonably be expected to result in a
Material Adverse Effect;

 

(iii)     [reserved];

 

(iv)     to each Grantor’s knowledge after reasonable inquiry, all registered
Copyrights, registered Trademarks, and issued Patents that are owned by such
Grantor and necessary in or material to the conduct of its business are valid,
subsisting and enforceable and in compliance with all legal requirements,
filings, and payments and other actions that are required to maintain such
Intellectual Property in full force and effect; and

 

(v)     each Grantor has taken reasonable steps to maintain the confidentiality
of and otherwise protect and enforce its rights in all trade secrets owned by
such Grantor that are necessary in or material to the conduct of the business of
such Grantor.

 

(i)     This Agreement creates a valid security interest in the Collateral of
each Grantor, to the extent a security interest therein can be created under the
Code, securing the payment of the Secured Obligations. Except to the extent a
security interest in the Collateral cannot be perfected by the filing of a
financing statement under the Code, all filings and other actions necessary or
desirable to perfect and protect such security interest have been duly taken or
will have been taken upon the filing of financing statements listing each
applicable Grantor, as a debtor, and Agent, as secured party, in the
jurisdictions listed next to such Grantor’s name on Schedule 11. Upon the making
of such filings, Agent shall have a first priority (subject only to Permitted
Liens which are non-consensual Permitted Liens, permitted purchase money Liens,
or the interests of lessors under Capital Leases) perfected security interest in
the Collateral of each Grantor to the extent such security interest can be
perfected by the filing of a financing statement under the Code. Upon filing of
any Copyright Security Agreement with the United States Copyright Office, filing
of any Patent Security Agreement and any Trademark Security Agreement with the
PTO, and the filing of appropriate financing statements in the jurisdictions
listed on Schedule 11, all action necessary or desirable to protect and perfect
the Security Interest in and on each Grantor’s United States issued and
registered Patents, Trademarks, or Copyrights has been taken and such perfected
Security Interest is enforceable as such as against any and all creditors of and
purchasers from any Grantor. All action by any Grantor necessary to protect and
perfect such security interest on each item of Collateral has been duly taken.

 

17

--------------------------------------------------------------------------------

 

 

(j)     (i) Except for the Security Interest created hereby, each Grantor is and
will at all times be the sole holder of record and the legal and beneficial
owner, free and clear of all Liens other than Permitted Liens, of the Pledged
Interests indicated on Schedule 5 as being owned by such Grantor and, when
acquired by such Grantor, any Pledged Interests acquired after the Closing Date,
(ii) all of the Pledged Interests are duly authorized, validly issued, fully
paid and non-assessable and the Pledged Interests constitute or will constitute
the percentage of the issued and outstanding Equity Interests of the Pledged
Companies of such Grantor identified on Schedule 5 as supplemented or modified
by any Pledged Interests Addendum or any Joinder to this Agreement, (iii) such
Grantor has the right and requisite authority to pledge, the Investment Property
pledged by such Grantor to Agent as provided herein, (iv) all actions necessary
or desirable to perfect and establish the first priority (subject only to
Permitted Liens which are non-consensual Permitted Liens, permitted purchase
money Liens, or the interests of lessors under Capital Leases) of, or otherwise
protect, Agent’s Liens in the Investment Property, and the proceeds thereof,
have been duly taken, upon (A) the execution and delivery of this Agreement, (B)
the taking of possession by Agent (or its agent or designee) of any certificates
representing the Pledged Interests, to the extent such Pledged Interests are
represented by certificates, together with undated powers (or other documents of
transfer acceptable to Agent) endorsed in blank by the applicable Grantor, (C)
the filing of financing statements in the applicable jurisdiction set forth on
Schedule 11 for such Grantor with respect to the Pledged Interests of such
Grantor that are not represented by certificates, and (D) with respect to any
Securities Accounts, the delivery of Control Agreements with respect thereto,
and (v) each Grantor has delivered to and deposited with Agent all certificates
representing the Pledged Interests owned by such Grantor to the extent such
Pledged Interests are represented by certificates, and undated powers (or other
documents of transfer acceptable to Agent) endorsed in blank with respect to
such certificates. None of the Pledged Interests owned or held by such Grantor
has been issued or transferred in violation of any securities registration,
securities disclosure, or similar laws of any jurisdiction to which such
issuance or transfer may be subject.

 

(k)     No consent, approval, authorization, or other order or other action by,
and no notice to or filing with, any Governmental Authority or any other Person
is required (i) for the grant of a Security Interest by such Grantor in and to
the Collateral pursuant to this Agreement or for the execution, delivery, or
performance of this Agreement by such Grantor, or (ii) for the exercise by Agent
of the voting or other rights provided for in this Agreement with respect to the
Investment Property or the remedies in respect of the Collateral pursuant to
this Agreement, except (A) as may be required in connection with such
disposition of Investment Property by laws affecting the offering and sale of
securities generally, (B) for consents, approvals, authorizations, or other
orders or actions that have already been obtained or given (as applicable) and
that are still in force, and (C) the filing of financing statements and other
filings necessary to perfect the Security Interests granted hereby. No
Intellectual Property License of any Grantor that is necessary in or material to
the conduct of such Grantor’s business requires any consent of any other Person
that has not been obtained in order for such Grantor to grant the security
interest granted hereunder in such Grantor’s right, title or interest in or to
such Intellectual Property License.

 

(l)     [Reserved].

 

(m)     [Reserved].

 

(n)     As to all limited liability company or partnership interests, issued
under any Pledged Operating Agreement or Pledged Partnership Agreement, each
Grantor hereby represents and warrants that the Pledged Interests issued
pursuant to such agreement (i) are not dealt in or traded on securities
exchanges or in securities markets, (ii) do not constitute investment company
securities, and (iii) are not held by such Grantor in a Securities Account. In
addition, none of the Pledged Operating Agreements, the Pledged Partnership
Agreements, or any other agreements governing any of the Pledged Interests
issued under any Pledged Operating Agreement or Pledged Partnership Agreement,
provides that such Pledged Interests are securities governed by Article 8 of the
Uniform Commercial Code as in effect in any relevant jurisdiction.

 

18

--------------------------------------------------------------------------------

 

 

7.    Covenants. Each Grantor, jointly and severally, covenants and agrees with
Agent that from and after the date of this Agreement and until the date of
termination of this Agreement in accordance with Section 23:

 

(a)     Possession of Collateral. In the event that any Collateral, including
Proceeds, is evidenced by or consists of Negotiable Collateral, Investment
Property, or Chattel Paper having an aggregate value or face amount of $100,000
or more for all such Negotiable Collateral, Investment Property, or Chattel
Paper, the Grantors shall promptly (and in any event within five Business Days
(or such longer period as agreed to by Agent in writing in its sole discretion)
after acquisition thereof), notify Agent thereof, and if and to the extent that
perfection or priority of Agent’s Security Interest is dependent on or enhanced
by possession, the applicable Grantor, promptly (and in any event within five
Business Days (or such longer period as agreed to by Agent in writing in its
sole discretion)) after request by Agent, shall execute such other documents and
instruments as shall be requested by Agent or, if applicable, endorse and
deliver physical possession of such Negotiable Collateral, Investment Property,
or Chattel Paper to Agent, together with such undated powers (or other relevant
document of transfer acceptable to Agent) endorsed in blank as shall be
requested by Agent, and shall do such other acts or things deemed necessary or
desirable by Agent to protect Agent’s Security Interest therein.

 

(b)     Chattel Paper.

 

(i)     Promptly (and in any event within five Business Days (or such longer
period as agreed to by Agent in writing in its sole discretion)) after request
by Agent, each Grantor shall take all steps reasonably necessary to grant Agent
control of all electronic Chattel Paper in accordance with the Code and all
“transferable records” as that term is defined in Section 16 of the Uniform
Electronic Transaction Act and Section 201 of the federal Electronic Signatures
in Global and National Commerce Act as in effect in any relevant jurisdiction,
to the extent that the aggregate value or face amount of such electronic Chattel
Paper equals or exceeds $100,000; and

 

(ii)     If any Grantor retains possession of any Chattel Paper or instruments
(which retention of possession shall be subject to the extent permitted hereby
and by the Credit Agreement), promptly upon the request of Agent, such Chattel
Paper and instruments shall be marked with the following legend: “This writing
and the obligations evidenced or secured hereby are subject to the Security
Interest of Wells Fargo Bank, National Association, as Agent for the benefit of
the Lender Group and the Bank Product Providers”.

 

(c)     Control Agreements.

 

(i)     Each Grantor shall obtain an authenticated Control Agreement (which may
include a Controlled Account Agreement), from each bank maintaining a Deposit
Account or Securities Account for such Grantor (other than with respect to any
Excluded Accounts);

 

(ii)     Each Grantor shall obtain an authenticated Control Agreement, from each
issuer of uncertificated securities, securities intermediary, or commodities
intermediary issuing or holding any financial assets or commodities to or for
any Grantor, or maintaining a Securities Account for such Grantor(other than
with respect to any Excluded Accounts); and

 

19

--------------------------------------------------------------------------------

 

 

(iii)     Each Grantor shall obtain an authenticated Control Agreement with
respect to all of such Grantor’s investment property.

 

(d)     Letter-of-Credit Rights. If the Grantors (or any of them) are or become
the beneficiary of letters of credit having a face amount or value of $100,000
or more in the aggregate, then the applicable Grantor or Grantors shall promptly
(and in any event within five Business Days (or such longer period as agreed to
by Agent in writing in its sole discretion) after becoming a beneficiary),
notify Agent thereof and, promptly (and in any event within five Business Days
(or such longer period as agreed to by Agent in writing in its sole discretion))
after request by Agent, enter into a tri-party agreement with Agent and the
issuer or confirming bank with respect to letter-of-credit rights assigning such
letter-of-credit rights to Agent and directing all payments thereunder to
Agent’s Account, all in form and substance reasonably satisfactory to Agent.

 

(e)     Commercial Tort Claims. If the Grantors (or any of them) obtain
Commercial Tort Claims having a value, or involving an asserted claim, in the
amount of $100,000 or more in the aggregate for all Commercial Tort Claims, then
the applicable Grantor or Grantors shall promptly (and in any event within five
Business Days (or such longer period as agreed to by Agent in writing in its
sole discretion) of obtaining such Commercial Tort Claim), notify Agent upon
incurring or otherwise obtaining such Commercial Tort Claims and, promptly (and
in any event within five Business Days (or such longer period as agreed to by
Agent in writing in its sole discretion)) after request by Agent, amend Schedule
1 to describe such Commercial Tort Claims in a manner that reasonably identifies
such Commercial Tort Claims and which is otherwise reasonably satisfactory to
Agent, and hereby authorizes the filing of additional financing statements or
amendments to existing financing statements describing such Commercial Tort
Claims, and agrees to do such other acts or things deemed necessary or desirable
by Agent to give Agent a first priority (subject only to Permitted Liens which
are non-consensual Permitted Liens, permitted purchase money Liens, or the
interests of lessors under Capital Leases), perfected security interest in any
such Commercial Tort Claim.

 

(f)     Government Contracts. Other than Accounts and Chattel Paper the
aggregate value of which does not at any one time exceed $250,000, if any
Account or Chattel Paper arises out of a contract or contracts with the United
States of America or any department, agency, or instrumentality thereof,
Grantors shall promptly (and in any event within five Business Days (or such
longer period as agreed to by Agent in writing in its sole discretion) of the
creation thereof) notify Agent thereof and, promptly (and in any event within
five Business Days (or such longer period as agreed to by Agent in writing in
its sole discretion)) after request by Agent, execute any instruments or take
any steps reasonably required by Agent in order that all moneys due or to become
due under such contract or contracts shall be assigned to Agent, for the benefit
of the Lender Group and the Bank Product Providers, and shall provide written
notice thereof under the Assignment of Claims Act or other applicable law.

 

(g)     Intellectual Property.

 

(i)     Upon the request of Agent, in order to facilitate filings with the PTO
and the United States Copyright Office, each Grantor shall execute and deliver
to Agent one or more Copyright Security Agreements, Trademark Security
Agreements, or Patent Security Agreements to further evidence Agent’s Lien on
such Grantor’s United States issued and registered Patents, Trademarks, or
Copyrights, and the General Intangibles of such Grantor relating thereto or
represented thereby;

 

20

--------------------------------------------------------------------------------

 

 

(ii)     Each Grantor shall have the duty, with respect to Intellectual Property
that is necessary in or material to the conduct of such Grantor’s business, to
protect and diligently enforce and defend at such Grantor’s expense its
Intellectual Property, including (A) to diligently enforce and defend, including
promptly suing for infringement, misappropriation, or dilution and to recover
any and all damages for such infringement, misappropriation, or dilution, and
filing for opposition, interference, and cancellation against conflicting
Intellectual Property rights of any Person, (B) to prosecute diligently any
trademark application or service mark application that is part of the Trademarks
pending as of the date hereof or hereafter until the termination of this
Agreement, (C) to prosecute diligently any patent application that is part of
the Patents pending as of the date hereof or hereafter until the termination of
this Agreement, (D) to take all reasonable and necessary action to preserve and
maintain all of such Grantor’s Trademarks, Patents, Copyrights, Intellectual
Property Licenses, and its rights therein, including paying all maintenance fees
and filing of applications for renewal, affidavits of use, and affidavits of
noncontestability, and (E) to require all employees, consultants, and
contractors of each Grantor who were involved in the creation or development of
such Intellectual Property to sign agreements containing assignment of
Intellectual Property rights and obligations of confidentiality. Each Grantor
further agrees not to abandon any Intellectual Property or Intellectual Property
License that is necessary in or material to the conduct of such Grantor’s
business. Each Grantor hereby agrees to take the steps described in this Section
7(g)(ii) with respect to all new or acquired Intellectual Property to which it
or any of its Subsidiaries is now or later becomes entitled that is necessary in
or material to the conduct of such Grantor’s business;

 

(iii)     Grantors acknowledge and agree that the Lender Group shall have no
duties with respect to any Intellectual Property or Intellectual Property
Licenses of any Grantor. Without limiting the generality of this Section
7(g)(iii), Grantors acknowledge and agree that no member of the Lender Group
shall be under any obligation to take any steps necessary to preserve rights in
the Collateral consisting of Intellectual Property or Intellectual Property
Licenses against any other Person, but any member of the Lender Group may do so
at its option from and after the occurrence and during the continuance of an
Event of Default, and all expenses incurred in connection therewith (including
reasonable fees and expenses of attorneys and other professionals) shall be for
the sole account of Borrowers and shall be chargeable to the Loan Account;

 

(iv)     [Reserved];

 

(v)     On each date on which a Compliance Certificate is required to be
delivered pursuant to Section 5.1 of the Credit Agreement (or, if an Event of
Default has occurred and is continuing, more frequently if requested by Agent),
each Grantor shall provide Agent with a written report of all new Patents,
Trademarks or Copyrights that are registered or the subject of pending
applications for registrations, and of all Intellectual Property Licenses that
are material to the conduct of such Grantor’s business, in each case, which were
acquired, registered, or for which applications for registration were filed by
any Grantor during the prior period and any statement of use or amendment to
allege use with respect to intent-to-use trademark applications. In the case of
such registrations or applications therefor, which were acquired by any Grantor,
each such Grantor shall file the necessary documents with the appropriate
Governmental Authority identifying the applicable Grantor as the owner (or as a
co-owner thereof, if such is the case) of such Intellectual Property. In each of
the foregoing cases, the applicable Grantor shall promptly cause to be prepared,
executed, and delivered to Agent supplemental schedules to the applicable Loan
Documents to identify such Patent, Trademark and Copyright registrations and
applications therefor (with the exception of Trademark applications filed on an
intent-to-use basis for which no statement of use or amendment to allege use has
been filed) and Intellectual Property Licenses as being subject to the security
interests created thereunder;

 

21

--------------------------------------------------------------------------------

 

 

(vi)     Anything to the contrary in this Agreement notwithstanding, in no event
shall any Grantor, either itself or through any agent, employee, licensee, or
designee, file an application for the registration of any Copyright with the
United States Copyright Office or any similar office or agency in another
country without giving Agent written notice thereof at least five (5) Business
Days prior to such filing and complying with Section 7(g)(i) and, if available,
each such application for registration shall be filed on an “expedited basis”.
Upon receipt from the United States Copyright Office of notice of registration
of any Copyright, each Grantor shall promptly (but in no event later than five
Business Days (or such longer period as agreed to by Agent in writing in its
sole discretion) following such receipt) notify (but without duplication of any
notice required by Section 7(g)(v)) Agent of such registration by delivering, or
causing to be delivered, to Agent, documentation sufficient for Agent to perfect
Agent’s Liens on such Copyright. If any Grantor acquires from any Person any
Copyright registered with the United States Copyright Office or an application
to register any Copyright with the United States Copyright Office, such Grantor
shall promptly (but in no event later than five Business Days (or such longer
period as agreed to by Agent in writing in its sole discretion) following such
acquisition) notify Agent of such acquisition and deliver, or cause to be
delivered, to Agent, documentation sufficient for Agent to perfect Agent’s Liens
on such Copyright. In the case of such Copyright registrations or applications
therefor which were acquired by any Grantor, each such Grantor shall promptly
(but in no event later than five Business Days (or such longer period as agreed
to by Agent in writing in its sole discretion) following such acquisition) file
the necessary documents with the appropriate Governmental Authority identifying
the applicable Grantor as the owner (or as a co-owner thereof, if such is the
case) of such Copyrights;

 

(vii)     Each Grantor shall take reasonable steps to maintain the
confidentiality of, and otherwise protect and enforce its rights in, the
Intellectual Property that is necessary in or material to the conduct of such
Grantor’s business, including, as applicable (A) protecting the secrecy and
confidentiality of its confidential information and trade secrets by having and
enforcing a policy requiring all current employees, consultants, licensees,
vendors and contractors with access to such information to execute appropriate
confidentiality agreements, (B) taking actions reasonably necessary to ensure
that no trade secret falls into the public domain, and (C) protecting the
secrecy and confidentiality of the source code of all software programs and
applications of which it is the owner or licensee by having and enforcing a
policy requiring any licensees (or sublicensees) of such source code to enter
into license agreements with commercially reasonable use and non-disclosure
restrictions; and

 

(viii)     [Reserved];

 

(ix)     No Grantor shall enter into any Intellectual Property License material
to the conduct of the business to receive any license or rights in any
Intellectual Property of any other Person unless such Grantor has used
commercially reasonable efforts to permit the assignment of or grant of a
security interest in such Intellectual Property License (and all rights of
Grantor thereunder) to Agent (and any transferees of Agent).

 

(h)     Investment Property.

 

(i)       If any Grantor shall acquire, obtain, receive or become entitled to
receive any Pledged Interests after the Closing Date, it shall promptly (and in
any event within five Business Days (or such longer period as agreed to by Agent
in writing in its sole discretion) of acquiring or obtaining such Collateral)
deliver to Agent a duly executed Pledged Interests Addendum identifying such
Pledged Interests;

 

(ii)     Upon the occurrence and during the continuance of an Event of Default,
following the request of Agent, all sums of money and property paid or
distributed in respect of the Investment Property that are received by any
Grantor shall be held by the Grantors in trust for the benefit of Agent
segregated from such Grantor’s other property, and such Grantor shall deliver it
forthwith to Agent in the exact form received;

 

22

--------------------------------------------------------------------------------

 

 

(iii)     Each Grantor shall promptly deliver to Agent a copy of each material
notice or other material communication received by it in respect of any Pledged
Interests;

 

(iv)     No Grantor shall make or consent to any amendment or other modification
or waiver with respect to any Pledged Interests, Pledged Operating Agreement, or
Pledged Partnership Agreement, or enter into any agreement or permit to exist
any restriction with respect to any Pledged Interests if the same is prohibited
pursuant to the Loan Documents;

 

(v)     Each Grantor agrees that it will cooperate with Agent in obtaining all
necessary approvals and making all necessary filings under federal, state,
local, or foreign law to effect the perfection of the Security Interest on the
Investment Property or to effect any sale or transfer thereof; and

 

(vi)     As to all limited liability company or partnership interests owned by
such Grantor and issued under any Pledged Operating Agreement or Pledged
Partnership Agreement, each Grantor hereby covenants that the Pledged Interests
issued pursuant to such agreement (A) are not and shall not be dealt in or
traded on securities exchanges or in securities markets, (B) do not and will not
constitute investment company securities, and (C) are not and will not be held
by such Grantor in a securities account. In addition, none of the Pledged
Operating Agreements, the Pledged Partnership Agreements, or any other
agreements governing any of the Pledged Interests issued under any Pledged
Operating Agreement or Pledged Partnership Agreement, provides or shall provide
that such Pledged Interests are securities governed by Article 8 of the Uniform
Commercial Code as in effect in any relevant jurisdiction; and

 

(vii)     With regard to any Pledged Interests that are not certificated, any
such Grantor of such non-certificated Pledged Interests (i) agrees promptly to
note on its books the security interests granted to Agent and confirmed under
this Agreement, (ii) agrees that after the occurrence and during the
continuation of an Event of Default, it will comply with instructions of Agent
or its nominee with respect to the applicable Pledged Interests without further
consent by the applicable Grantor, (iii) to the extent permitted by law, agrees
that the “issuer’s jurisdiction” (as defined in Section 8-110 of the UCC) is the
State of New York, (iv) agrees to notify Agent upon obtaining knowledge of any
interest in favor of any person in the applicable Pledged Interests that is
materially adverse to the interest of the Agent therein, other than any
Permitted Liens and (v) waives any right or requirement at any time hereafter to
receive a copy of this Agreement in connection with the registration of any
Pledged Interests hereunder in the name of Agent or its nominee or the exercise
of voting rights by Agent or its nominee.

 

(i)     [Reserved.]

 

(j)     Transfers and Other Liens. Grantors shall not (i) sell, assign (by
operation of law or otherwise) or otherwise dispose of, or grant any option with
respect to, any of the Collateral, except as expressly permitted by the Credit
Agreement, or (ii) create or permit to exist any Lien upon or with respect to
any of the Collateral of any Grantor, except for Permitted Liens. The inclusion
of Proceeds in the Collateral shall not be deemed to constitute Agent’s consent
to any sale or other disposition of any of the Collateral except as expressly
permitted in this Agreement or the other Loan Documents.

 

23

--------------------------------------------------------------------------------

 

 

(k)     Controlled Accounts; Controlled Investments.

 

(i)     Each Grantor shall (A) establish and maintain cash management services
of a type and on terms reasonably satisfactory to Agent at Wells Fargo or one or
more of the other banks set forth on Schedule 10 (each a “Controlled Account
Bank”), and shall take reasonable steps to ensure that all of its Account
Debtors forward payment of the amounts owed by them directly to a Collection
Account at such Controlled Account Bank that is not an Excluded Account (each, a
“Controlled Account”) (by wire transfer to the applicable Controlled Account
Bank or to a lockbox maintained by the applicable Controlled Account Bank for
deposit into such Collection Account), and (B) deposit or cause to be deposited
promptly, and in any event no later than the first Business Day after the date
of receipt thereof, all of their Collections (including those sent directly by
their Account Debtors to a Grantor) and proceeds of Collateral into a Controlled
Account;

 

(ii)     Each Grantor shall establish and maintain Controlled Account Agreements
with Agent and the applicable Controlled Account Bank, in form and substance
reasonably acceptable to Agent. Each such Controlled Account Agreement shall
provide, among other things, that (A) the Controlled Account Bank will comply
with any instructions originated by Agent directing the disposition of the funds
in each applicable Controlled Account without further consent by the applicable
Grantor, (B) the Controlled Account Bank waives, subordinates, or agrees not to
exercise any rights of setoff or recoupment or any other claim against each
applicable Controlled Account other than for payment of its service fees and
other charges directly related to the administration of such Controlled Account
and for returned checks or other items of payment, and (C) upon the instruction
of Agent (an “Activation Instruction”), the Controlled Account Bank will forward
by daily sweep all amounts in each applicable Controlled Account to the Agent’s
Account. Agent agrees not to issue an Activation Instruction with respect to the
Controlled Accounts unless a Cash Dominion Event has occurred at the time such
Activation Instruction is issued. Agent agrees to use commercially reasonable
efforts to rescind an Activation Instruction (the “Rescission”) after any Cash
Dominion Period has ended;

 

(iii)     So long as no Default or Event of Default has occurred and is
continuing or would result therefrom, Borrowers may amend Schedule 10 to add or
replace a Controlled Account Bank or Controlled Account and shall upon such
addition or replacement provide to Agent an amended Schedule 10; provided, that
(A) such prospective Controlled Account Bank shall be reasonably satisfactory to
Agent, and (B) prior to the time of the opening of such Controlled Account, the
applicable Grantor and such prospective Controlled Account Bank shall have
executed and delivered to Agent a Controlled Account Agreement. Each Grantor
shall close any of its Controlled Accounts (and establish replacement Controlled
Account accounts in accordance with the foregoing sentence) as promptly as
practicable and in any event within 45 days after notice from Agent that the
operating performance, funds transfer, or availability procedures or performance
of the Controlled Account Bank with respect to Controlled Account Accounts or
Agent’s liability under any Controlled Account Agreement with such Controlled
Account Bank is no longer acceptable in Agent’s reasonable judgment; and

 

(iv)     Other than (A) with respect to Excluded Accounts, and (B) an aggregate
amount of not more than $50,000 (calculated at current exchange rates), no
Grantor will, and no Grantor will permit its Subsidiaries to, make, acquire, or
permit to exist Permitted Investments consisting of cash, Cash Equivalents, or
amounts credited to Deposit Accounts or Securities Accounts unless Grantor or
its Subsidiary, as applicable, and the applicable bank or securities
intermediary have entered into Control Agreements governing such Permitted
Investments in order to perfect (or further establish) Agent’s Liens in such
Permitted Investments.

 

(l)     Name, Etc. No Grantor will change its name, chief executive office,
organizational identification number, jurisdiction of organization or
organizational identity; provided, that any Grantor may change its name or chief
executive office upon at least ten days prior written notice to Agent of such
change.

 

24

--------------------------------------------------------------------------------

 

 

(m)     Account Verification. Each Grantor will, and will cause each of its
Subsidiaries to, permit Agent, in Agent’s name or in the name or a nominee of
Agent, to verify the validity, amount or any other matter relating to any
Account, by mail, telephone, facsimile transmission or other electronic means of
transmission or otherwise. Further, at the request of Agent, each Grantor will,
and will cause each of its Subsidiaries to, send requests for verification of
Accounts or, after the occurrence and during the continuance of an Event of
Default, send notices of assignment of Accounts to Account Debtors and other
obligors.

 

(n)     [Reserved].

 

(o)     [Reserved].

 

(p)     Keepwell. Each Qualified ECP Grantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Loan Party to
guaranty and otherwise honor all Obligations in respect of Swap Obligations. The
obligations of each Qualified ECP Grantor under this Section shall remain in
full force and effect until payment in full of the Obligations. Each Qualified
ECP Grantor intends that this Section 7(o) constitute, and this Section 7(o)
shall be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Grantor for all purposes of Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.

 

8.     Relation to Other Security Documents. The provisions of this Agreement
shall be read and construed with the other Loan Documents referred to below in
the manner so indicated.

 

(a)     Credit Agreement. In the event of any conflict between any provision in
this Agreement and a provision in the Credit Agreement, such provision of the
Credit Agreement shall control.

 

(b)   Patent, Trademark, Copyright Security Agreements. The provisions of the
Copyright Security Agreements, Trademark Security Agreements, and Patent
Security Agreements are supplemental to the provisions of this Agreement, and
nothing contained in the Copyright Security Agreements, Trademark Security
Agreements, or the Patent Security Agreements shall limit any of the rights or
remedies of Agent hereunder. In the event of any conflict between any provision
in this Agreement and a provision in a Copyright Security Agreement, Trademark
Security Agreement or Patent Security Agreement, such provision of this
Agreement shall control.

 

9.     Further Assurances.

 

(a)     Each Grantor agrees that from time to time, at its own expense, such
Grantor will promptly execute and deliver all further instruments and documents,
and take all further action, that Agent may reasonably request, in order to
perfect and protect the Security Interest granted hereby, to create, perfect or
protect the Security Interest purported to be granted hereby or to enable Agent
to exercise and enforce its rights and remedies hereunder with respect to any of
the Collateral.

 

(b)     Each Grantor authorizes the filing by Agent of financing or continuation
statements, or amendments thereto, and such Grantor will execute and deliver to
Agent such other instruments or notices, as Agent may reasonably request, in
order to perfect and preserve the Security Interest granted or purported to be
granted hereby.

 

(c)     Each Grantor authorizes Agent at any time and from time to time to file,
transmit, or communicate, as applicable, financing statements and amendments (i)
describing the Collateral as “all personal property of debtor” or “all assets of
debtor” or words of similar effect, (ii) describing the Collateral as being of
equal or lesser scope or with greater detail, or (iii) that contain any
information required by part 5 of Article 9 of the Code for the sufficiency or
filing office acceptance. Each Grantor also hereby ratifies any and all
financing statements or amendments previously filed by Agent in any
jurisdiction.

 

25

--------------------------------------------------------------------------------

 

 

(d)     Each Grantor acknowledges that it is not authorized to file any
financing statement or amendment or termination statement with respect to any
financing statement filed in connection with this Agreement without the prior
written consent of Agent, subject to such Grantor’s rights under Section
9-509(d)(2) of the Code.

 

10.   Agent’s Right to Perform Contracts, Exercise Rights, etc. Upon the
occurrence and during the continuance of an Event of Default, Agent (or its
designee) (a) may proceed to perform any and all of the obligations of any
Grantor contained in any contract, lease, or other agreement and exercise any
and all rights of any Grantor therein contained as fully as such Grantor itself
could, (b) shall have the right (subject to Section 17(b)) to use any Grantor’s
rights under Intellectual Property Licenses in connection with the enforcement
of Agent’s rights hereunder, including the right to prepare for sale and sell
any and all Inventory and Equipment now or hereafter owned by any Grantor and
now or hereafter covered by such licenses, and (c) shall have the right to
request that any Equity Interests that are pledged hereunder be registered in
the name of Agent or any of its nominees.

 

11.   Agent Appointed Attorney-in-Fact. Each Grantor hereby irrevocably appoints
Agent its attorney-in-fact, with full authority in the place and stead of such
Grantor and in the name of such Grantor or otherwise, at such time as an Event
of Default has occurred and is continuing under the Credit Agreement, to take
any action and to execute any instrument which Agent may reasonably deem
necessary or advisable to accomplish the purposes of this Agreement, including:

 

(a)     to ask, demand, collect, sue for, recover, compromise, receive and give
acquittance and receipts for moneys due and to become due under or in connection
with the Accounts or any other Collateral of such Grantor;

 

(b)     to receive and open all mail addressed to such Grantor and to notify
postal authorities to change the address for the delivery of mail to such
Grantor to that of Agent;

 

(c)     to receive, indorse, and collect any drafts or other instruments,
documents, Negotiable Collateral or Chattel Paper;

 

(d)     to file any claims or take any action or institute any proceedings which
Agent may deem necessary or desirable for the collection of any of the
Collateral of such Grantor or otherwise to enforce the rights of Agent with
respect to any of the Collateral;

 

(e)     to repair, alter, or supply goods, if any, necessary to fulfill in whole
or in part the purchase order of any Person obligated to such Grantor in respect
of any Account of such Grantor;

 

(f)     to use any Intellectual Property or Intellectual Property Licenses of
such Grantor, including but not limited to any labels, Patents, Trademarks,
trade names, URLs, domain names, industrial designs, Copyrights, or advertising
matter, in preparing for sale, advertising for sale, or selling Inventory or
other Collateral and to collect any amounts due under Accounts, contracts or
Negotiable Collateral of such Grantor; and

 

(g)     Agent, on behalf of the Lender Group or the Bank Product Providers,
shall have the right, but shall not be obligated, to bring suit in its own name
to enforce the Intellectual Property and Intellectual Property Licenses and, if
Agent shall commence any such suit, the appropriate Grantor shall, at the
request of Agent, do any and all lawful acts and execute any and all proper
documents reasonably required by Agent in aid of such enforcement.

 

26

--------------------------------------------------------------------------------

 

 

To the extent permitted by law, each Grantor hereby ratifies all that such
attorney-in-fact shall lawfully do or cause to be done by virtue hereof. This
power of attorney is coupled with an interest and shall be irrevocable until
this Agreement is terminated.

 

12.   Agent May Perform. If any Grantor fails to perform any agreement contained
herein, Agent may itself perform, or cause performance of, such agreement, and
the reasonable expenses of Agent incurred in connection therewith shall be
payable, jointly and severally, by Grantors in accordance with the terms of the
Credit Agreement.

 

13.   Agent’s Duties. The powers conferred on Agent hereunder are solely to
protect Agent’s interest in the Collateral, for the benefit of the Lender Group
and the Bank Product Providers, and shall not impose any duty upon Agent to
exercise any such powers. Except for the safe custody of any Collateral in its
actual possession and the accounting for moneys actually received by it
hereunder, Agent shall have no duty as to any Collateral or as to the taking of
any necessary steps to preserve rights against prior parties or any other rights
pertaining to any Collateral. Agent shall be deemed to have exercised reasonable
care in the custody and preservation of any Collateral in its actual possession
if such Collateral is accorded treatment substantially equal to that which Agent
accords its own property.

 

14.   Collection of Accounts, General Intangibles and Negotiable Collateral. At
any time upon the occurrence and during the continuance of an Event of Default,
Agent or Agent’s designee may (a) make direct verification from Account Debtors
with respect to any or all Accounts that are part of the Collateral, (b) notify
Account Debtors of any Grantor that the Accounts, General Intangibles, Chattel
Paper or Negotiable Collateral of such Grantor have been assigned to Agent, for
the benefit of the Lender Group and the Bank Product Providers, or that Agent
has a security interest therein, or (c) collect the Accounts, General
Intangibles and Negotiable Collateral of any Grantor directly, and any
collection costs and expenses shall constitute part of such Grantor’s Secured
Obligations under the Loan Documents.

 

15.  Disposition of Pledged Interests by Agent. None of the Pledged Interests
existing as of the date of this Agreement are, and none of the Pledged Interests
hereafter acquired on the date of acquisition thereof will be, registered or
qualified under the various federal or state securities laws of the United
States and disposition thereof after an Event of Default has occurred and is
continuing may be restricted to one or more private (instead of public) sales in
view of the lack of such registration. Each Grantor understands that in
connection with such disposition, Agent may approach only a restricted number of
potential purchasers and further understands that a sale under such
circumstances may yield a lower price for the Pledged Interests than if the
Pledged Interests were registered and qualified pursuant to federal and state
securities laws and sold on the open market. Each Grantor, therefore, agrees
that: (a) if Agent shall, pursuant to the terms of this Agreement, sell or cause
the Pledged Interests or any portion thereof to be sold at a private sale, Agent
shall have the right to rely upon the advice and opinion of any nationally
recognized brokerage or investment firm (but shall not be obligated to seek such
advice and the failure to do so shall not be considered in determining the
commercial reasonableness of such action) as to the best manner in which to
offer the Pledged Interest or any portion thereof for sale and as to the best
price reasonably obtainable at the private sale thereof, and (b) such reliance
shall be conclusive evidence that Agent has handled the disposition in a
commercially reasonable manner.

 

27

--------------------------------------------------------------------------------

 

 

16.   Voting and Other Rights in Respect of Pledged Interests.

 

(a)     Upon the occurrence and during the continuation of an Event of Default,
(i) Agent may, at its option, and with two Business Days prior notice to any
Grantor (unless such Event of Default is an Event of Default specified in
Section 8.4 or 8.5 of the Credit Agreement, in which case no such notice need be
given), and in addition to all rights and remedies available to Agent under any
other agreement, at law, in equity, or otherwise, exercise all voting rights, or
any other ownership or consensual rights (including any dividend or distribution
rights) in respect of the Pledged Interests owned by such Grantor, but under no
circumstances is Agent obligated by the terms of this Agreement to exercise such
rights, and (ii) if Agent duly exercises its right to vote any of such Pledged
Interests, each Grantor hereby appoints Agent, such Grantor’s true and lawful
attorney-in-fact and IRREVOCABLE PROXY to vote such Pledged Interests in any
manner Agent deems advisable for or against all matters submitted or which may
be submitted to a vote of shareholders, partners or members, as the case may be.
The power-of-attorney and proxy granted hereby is coupled with an interest and
shall be irrevocable.

 

(b)     For so long as any Grantor shall have the right to vote the Pledged
Interests owned by it, such Grantor covenants and agrees that it will not,
without the prior written consent of Agent, vote or take any consensual action
with respect to such Pledged Interests which would materially adversely affect
the rights of Agent, the other members of the Lender Group, or the Bank Product
Providers, or the value of the Pledged Interests.

 

17.   Remedies. Upon the occurrence and during the continuance of an Event of
Default:

 

(a)     Agent may, and, at the instruction of the Required Lenders, shall
exercise in respect of the Collateral, in addition to other rights and remedies
provided for herein, in the other Loan Documents, or otherwise available to it,
all the rights and remedies of a secured party on default under the Code or any
other applicable law. Without limiting the generality of the foregoing, each
Grantor expressly agrees that, in any such event, Agent without demand of
performance or other demand, advertisement or notice of any kind (except a
notice specified below of time and place of public or private sale) to or upon
any Grantor or any other Person (all and each of which demands, advertisements
and notices are hereby expressly waived to the maximum extent permitted by the
Code or any other applicable law), may take immediate possession of all or any
portion of the Collateral and (i) require Grantors to, and each Grantor hereby
agrees that it will at its own expense and upon request of Agent forthwith,
assemble all or part of the Collateral as directed by Agent and make it
available to Agent at one or more locations where such Grantor regularly
maintains Inventory, and (ii) without notice except as specified below, sell the
Collateral or any part thereof in one or more parcels at public or private sale,
at any of Agent’s offices or elsewhere, for cash, on credit, and upon such other
terms as Agent may deem commercially reasonable. Each Grantor agrees that, to
the extent notification of sale shall be required by law, at least ten days
notification by mail to the applicable Grantor of the time and place of any
public sale or the time after which any private sale is to be made shall
constitute reasonable notification and specifically such notification shall
constitute a reasonable “authenticated notification of disposition” within the
meaning of Section 9-611 of the Code. Agent shall not be obligated to make any
sale of Collateral regardless of notification of sale having been given. Agent
may adjourn any public sale from time to time by announcement at the time and
place fixed therefor, and such sale may, without further notice, be made at the
time and place to which it was so adjourned. Each Grantor agrees that (A) the
internet shall constitute a “place” for purposes of Section 9-610(b) of the
Code, and (B) to the extent notification of sale shall be required by law,
notification by mail of the URL where a sale will occur and the time when a sale
will commence at least ten days prior to the sale shall constitute a reasonable
notification for purposes of Section 9-611(b) of the Code. Each Grantor agrees
that any sale of Collateral to a licensor pursuant to the terms of a license
agreement between such licensor and a Grantor is sufficient to constitute a
commercially reasonable sale (including as to method, terms, manner, and time)
within the meaning of Section 9-610 of the Code.

 

28

--------------------------------------------------------------------------------

 

 

(b)     Agent is hereby granted a license or other right to use, without
liability for royalties or any other charge, each Grantor’s Intellectual
Property, including but not limited to, any labels, Patents, Trademarks, trade
names, URLs, domain names, industrial designs, Copyrights, and advertising
matter, whether owned by any Grantor or with respect to which any Grantor has
rights under license, sublicense, or other agreements (including any
Intellectual Property License), as it pertains to the Collateral, in preparing
for sale, advertising for sale and selling any Collateral, and each Grantor’s
rights under all licenses and all franchise agreements shall inure to the
benefit of Agent.

 

(c)     Agent may, in addition to other rights and remedies provided for herein,
in the other Loan Documents, or otherwise available to it under applicable law
and without the requirement of notice to or upon any Grantor or any other Person
(which notice is hereby expressly waived to the maximum extent permitted by the
Code or any other applicable law), (i) with respect to any Grantor’s Deposit
Accounts in which Agent’s Liens are perfected by control under Section 9-104 of
the Code, instruct the bank maintaining such Deposit Account for the applicable
Grantor to pay the balance of such Deposit Account to or for the benefit of
Agent, and (ii) with respect to any Grantor’s Securities Accounts in which
Agent’s Liens are perfected by control under Section 9-106 of the Code, instruct
the securities intermediary maintaining such Securities Account for the
applicable Grantor to (A) transfer any cash in such Securities Account to or for
the benefit of Agent, or (B) liquidate any financial assets in such Securities
Account that are customarily sold on a recognized market and transfer the cash
proceeds thereof to or for the benefit of Agent.

 

(d)     Any cash held by Agent as Collateral and all cash proceeds received by
Agent in respect of any sale of, collection from, or other realization upon all
or any part of the Collateral shall be applied against the Secured Obligations
in the order set forth in the Credit Agreement. In the event the proceeds of
Collateral are insufficient to satisfy all of the Secured Obligations in full,
each Grantor shall remain jointly and severally liable for any such deficiency.

 

(e)     Each Grantor hereby acknowledges that the Secured Obligations arise out
of a commercial transaction, and agrees that if an Event of Default shall occur
and be continuing Agent shall have the right to an immediate writ of possession
without notice of a hearing. Agent shall have the right to the appointment of a
receiver for the properties and assets of each Grantor, and each Grantor hereby
consents to such rights and such appointment and hereby waives any objection
such Grantor may have thereto or the right to have a bond or other security
posted by Agent.

 

18.  Remedies Cumulative. Each right, power, and remedy of Agent, any other
member of the Lender Group, or any Bank Product Provider as provided for in this
Agreement, the other Loan Documents or any Bank Product Agreement now or
hereafter existing at law or in equity or by statute or otherwise shall be
cumulative and concurrent and shall be in addition to every other right, power,
or remedy provided for in this Agreement, the other Loan Documents and the Bank
Product Agreements or now or hereafter existing at law or in equity or by
statute or otherwise, and the exercise or beginning of the exercise by Agent,
any other member of the Lender Group, or any Bank Product Provider, of any one
or more of such rights, powers, or remedies shall not preclude the simultaneous
or later exercise by Agent, such other member of the Lender Group or such Bank
Product Provider of any or all such other rights, powers, or remedies.

 

19.  Marshaling. Agent shall not be required to marshal any present or future
collateral security (including but not limited to the Collateral) for, or other
assurances of payment of, the Secured Obligations or any of them or to resort to
such collateral security or other assurances of payment in any particular order,
and all of its rights and remedies hereunder and in respect of such collateral
security and other assurances of payment shall be cumulative and in addition to
all other rights and remedies, however existing or arising. To the extent that
it lawfully may, each Grantor hereby agrees that it will not invoke any law
relating to the marshaling of collateral which might cause delay in or impede
the enforcement of Agent’s rights and remedies under this Agreement or under any
other instrument creating or evidencing any of the Secured Obligations or under
which any of the Secured Obligations is outstanding or by which any of the
Secured Obligations is secured or payment thereof is otherwise assured, and, to
the extent that it lawfully may, each Grantor hereby irrevocably waives the
benefits of all such laws.

 

29

--------------------------------------------------------------------------------

 

 

20.   Indemnity. Each Grantor agrees to indemnify Agent, the other members of
the Lender Group, and the Bank Product Providers from and against all claims,
lawsuits and liabilities (including reasonable attorneys’ fees) arising out of
or resulting from this Agreement (including enforcement of this Agreement) or
any other Loan Document to which such Grantor is a party in accordance with and
to the extent set forth in Section 10.3 of the Credit Agreement. This provision
shall survive the termination of this Agreement and the Credit Agreement and the
repayment of the Secured Obligations.

 

21.   Merger, Amendments; Etc. THIS AGREEMENT, TOGETHER WITH THE OTHER LOAN
DOCUMENTS, REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN AGREEMENTS BETWEEN THE PARTIES. No waiver of any
provision of this Agreement, and no consent to any departure by any Grantor
herefrom, shall in any event be effective unless the same shall be in writing
and signed by Agent, and then such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given. No amendment
of any provision of this Agreement shall be effective unless the same shall be
in writing and signed by Agent and each Grantor to which such amendment applies.

 

22.  Addresses for Notices. All notices and other communications provided for
hereunder shall be given in the form and manner and delivered to Agent at its
address specified in the Credit Agreement, and to any of the Grantors at the
notice address specified for Borrowers in the Credit Agreement, or as to any
party, at such other address as shall be designated by such party in a written
notice to the other party.

 

23.   Continuing Security Interest: Assignments under Credit Agreement.

 

(a)     This Agreement shall create a continuing security interest in the
Collateral and shall (i) remain in full force and effect until the Obligations
have been paid in full in accordance with the provisions of the Credit Agreement
and the Commitments have expired or have been terminated, (ii) be binding upon
each Grantor, and their respective successors and assigns, and (iii) inure to
the benefit of, and be enforceable by, Agent, and its successors, transferees
and assigns. Without limiting the generality of the foregoing clause (iii), any
Lender may, in accordance with the provisions of the Credit Agreement, assign or
otherwise transfer all or any portion of its rights and obligations under the
Credit Agreement to any other Person, and such other Person shall thereupon
become vested with all the benefits in respect thereof granted to such Lender
herein or otherwise. Upon payment in full of the Secured Obligations in
accordance with the provisions of the Credit Agreement and the expiration or
termination of the Commitments, the Guaranty made and the Security Interest
granted hereby shall terminate and all rights to the Collateral shall revert to
Grantors or any other Person entitled thereto. At such time, upon Borrowers’
request, Agent will authorize the filing of appropriate termination statements
to terminate such Security Interest. No transfer or renewal, extension,
assignment, or termination of this Agreement or of the Credit Agreement, any
other Loan Document, or any other instrument or document executed and delivered
by any Grantor to Agent nor any additional Revolving Loans or other loans made
by any Lender to any Borrower, nor the taking of further security, nor the
retaking or re-delivery of the Collateral to Grantors, or any of them, by Agent,
nor any other act of the Lender Group or the Bank Product Providers, or any of
them, shall release any Grantor from any obligation, except a release or
discharge executed in writing by Agent in accordance with the provisions of the
Credit Agreement. Agent shall not by any act, delay, omission or otherwise, be
deemed to have waived any of its rights or remedies hereunder, unless such
waiver is in writing and signed by Agent and then only to the extent therein set
forth. A waiver by Agent of any right or remedy on any occasion shall not be
construed as a bar to the exercise of any such right or remedy which Agent would
otherwise have had on any other occasion.

 

30

--------------------------------------------------------------------------------

 

 

(b)     If any member of the Lender Group or any Bank Product Provider repays,
refunds, restores, or returns in whole or in part, any payment or property
(including any proceeds of Collateral) previously paid or transferred to such
member of the Lender Group or such Bank Product Provider in full or partial
satisfaction of any Secured Obligation or on account of any other obligation
of any Loan Party under any Loan Document or any Bank Product Agreement, because
the payment, transfer, or the incurrence of the obligation so satisfied is
asserted or declared to be void, voidable, or otherwise recoverable under any
law relating to creditors’ rights, including provisions of the Bankruptcy Code
relating to fraudulent transfers, preferences, or other voidable or
recoverable obligations or transfers (each, a “Voidable Transfer”), or
because such member of the Lender Group or Bank Product Provider elects to do so
on the reasonable advice of its counsel in connection with a claim that the
payment, transfer, or incurrence is or may be a Voidable Transfer, then, as to
any such Voidable Transfer, or the amount thereof that such member of the Lender
Group or Bank Product Provider elects to repay, restore, or return (including
pursuant to a settlement of any claim in respect thereof), and as to all
reasonable costs, expenses, and attorneys’ fees of such member of the Lender
Group or Bank Product Provider related thereto, (i) the liability of the Loan
Parties with respect to the amount or property paid, refunded, restored, or
returned will automatically and immediately be revived, reinstated, and restored
and will exist, and (ii) Agent’s Liens securing such liability shall be
effective, revived, and remain in full force and effect, in each case, as fully
as if such Voidable Transfer had never been made.  If, prior to any of the
foregoing, (A) Agent’s Liens shall have been released or terminated, or (B) any
provision of this Agreement shall have been terminated or cancelled, Agent’s
Liens, or such provision of this Agreement, shall be reinstated in full force
and effect and such prior release, termination, cancellation or surrender shall
not diminish, release, discharge, impair or otherwise affect the obligation of
any Loan Party in respect of such liability or any Collateral securing
such liability.

 

24.   Survival. All representations and warranties made by the Grantors in this
Agreement and in the certificates or other instruments delivered in connection
with or pursuant to this Agreement shall be considered to have been relied upon
by the other parties hereto and shall survive the execution and delivery of this
Agreement and the making of any loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that Agent, Issuing Lender, or any Lender may have had
notice or knowledge of any Default or Event of Default or incorrect
representation or warranty at the time any credit is extended under the Credit
Agreement, and shall continue in full force and effect as long as the principal
of or any accrued interest on any loan or any fee or any other amount payable
under the Credit Agreement is outstanding and unpaid or any Letter of Credit is
outstanding and so long as the Commitments have not expired or terminated.

 

25.   CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE PROVISION.

 

(a)     THE VALIDITY OF THIS AGREEMENT, THE CONSTRUCTION, INTERPRETATION, AND
ENFORCEMENT HEREOF, THE RIGHTS OF THE PARTIES HERETO WITH RESPECT TO ALL MATTERS
ARISING HEREUNDER OR RELATED HERETO, AND ANY CLAIMS, CONTROVERSIES OR DISPUTES
ARISING HEREUNDER OR RELATED HERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

31

--------------------------------------------------------------------------------

 

 

(b)     THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION
WITH THIS AGREEMENT SHALL BE TRIED AND LITIGATED ONLY IN THE STATE AND, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED IN THE COUNTY OF NEW
YORK, STATE OF NEW YORK; PROVIDED, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY
COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT AGENT’S OPTION, IN THE COURTS OF
ANY JURISDICTION WHERE AGENT ELECTS TO BRING SUCH ACTION OR WHERE SUCH
COLLATERAL OR OTHER PROPERTY MAY BE FOUND. EACH GRANTOR AND AGENT WAIVE, TO THE
EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE
DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY
PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 25(b).

 

(c)     TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH GRANTOR AND
AGENT HEREBY WAIVE THEIR RESPECTIVE RIGHTS, IF ANY, TO A JURY TRIAL OF ANY
CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION DIRECTLY OR INDIRECTLY BASED UPON
OR ARISING OUT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER
COMMON LAW OR STATUTORY CLAIMS (EACH A “CLAIM”). EACH GRANTOR AND AGENT
REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY
WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE
EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT
TO A TRIAL BY THE COURT.

 

(d)   EACH GRANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN THE COUNTY OF
NEW YORK AND THE STATE OF NEW YORK, IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT AGENT MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AGAINST ANY GRANTOR
OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(e)    NO CLAIM MAY BE MADE BY ANY GRANTOR AGAINST THE AGENT, THE SWING LENDER,
ANY OTHER LENDER, ISSUING LENDER, OR THE UNDERLYING ISSUER, OR ANY AFFILIATE,
DIRECTOR, OFFICER, EMPLOYEE, COUNSEL, REPRESENTATIVE, AGENT, OR ATTORNEY-IN-FACT
OF ANY OF THEM FOR ANY SPECIAL, INDIRECT, CONSEQUENTIAL, OR PUNITIVE DAMAGES IN
RESPECT OF ANY CLAIM FOR BREACH OF CONTRACT OR ANY OTHER THEORY OF LIABILITY
ARISING OUT OF OR RELATED TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, OR
ANY ACT, OMISSION, OR EVENT OCCURRING IN CONNECTION HEREWITH, AND EACH GRANTOR
HEREBY WAIVES, RELEASES, AND AGREES NOT TO SUE UPON ANY CLAIM FOR SUCH DAMAGES,
WHETHER OR NOT ACCRUED AND WHETHER OR NOT KNOWN OR SUSPECTED TO EXIST IN ITS
FAVOR.

 

(f)    IN THE EVENT ANY LEGAL PROCEEDING IS FILED IN A COURT OF THE STATE OF
CALIFORNIA (THE “COURT”) BY OR AGAINST ANY PARTY HERETO IN CONNECTION WITH ANY
CLAIM AND THE WAIVER SET FORTH IN SECTION 25(c) ABOVE IS NOT ENFORCEABLE IN SUCH
PROCEEDING, THE PARTIES HERETO AGREE AS FOLLOWS:

 

32

--------------------------------------------------------------------------------

 

 

(i)     WITH THE EXCEPTION OF THE MATTERS SPECIFIED IN SUBCLAUSE (ii) BELOW, ANY
CLAIM SHALL BE DETERMINED BY A GENERAL REFERENCE PROCEEDING IN ACCORDANCE WITH
THE PROVISIONS OF CALIFORNIA CODE OF CIVIL PROCEDURE SECTIONS 638 THROUGH 645.1.
THE PARTIES INTEND THIS GENERAL REFERENCE AGREEMENT TO BE SPECIFICALLY
ENFORCEABLE. VENUE FOR THE REFERENCE PROCEEDING SHALL BE IN THE COUNTY OF LOS
ANGELES, CALIFORNIA.

 

(ii)     THE FOLLOWING MATTERS SHALL NOT BE SUBJECT TO A GENERAL REFERENCE
PROCEEDING: (A) NON-JUDICIAL FORECLOSURE OF ANY SECURITY INTERESTS IN REAL OR
PERSONAL PROPERTY, (B) EXERCISE OF SELF-HELP REMEDIES (INCLUDING SET-OFF OR
RECOUPMENT), (C) APPOINTMENT OF A RECEIVER, AND (D) TEMPORARY, PROVISIONAL, OR
ANCILLARY REMEDIES (INCLUDING WRITS OF ATTACHMENT, WRITS OF POSSESSION,
TEMPORARY RESTRAINING ORDERS, OR PRELIMINARY INJUNCTIONS). THIS AGREEMENT DOES
NOT LIMIT THE RIGHT OF ANY PARTY TO EXERCISE OR OPPOSE ANY OF THE RIGHTS AND
REMEDIES DESCRIBED IN CLAUSES (A) THROUGH (D) AND ANY SUCH EXERCISE OR
OPPOSITION DOES NOT WAIVE THE RIGHT OF ANY PARTY TO PARTICIPATE IN A REFERENCE
PROCEEDING PURSUANT TO THIS AGREEMENT WITH RESPECT TO ANY OTHER MATTER.

 

(iii)     UPON THE WRITTEN REQUEST OF ANY PARTY, THE PARTIES SHALL SELECT A
SINGLE REFEREE, WHO SHALL BE A RETIRED JUDGE OR JUSTICE. IF THE PARTIES DO NOT
AGREE UPON A REFEREE WITHIN TEN DAYS OF SUCH WRITTEN REQUEST, THEN, ANY PARTY
SHALL HAVE THE RIGHT TO REQUEST THE COURT TO APPOINT A REFEREE PURSUANT TO
CALIFORNIA CODE OF CIVIL PROCEDURE SECTION 640(B). THE REFEREE SHALL BE
APPOINTED TO SIT WITH ALL OF THE POWERS PROVIDED BY LAW. PENDING APPOINTMENT OF
THE REFEREE, THE COURT SHALL HAVE THE POWER TO ISSUE TEMPORARY OR PROVISIONAL
REMEDIES.

 

(iv)     EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, THE REFEREE SHALL
DETERMINE THE MANNER IN WHICH THE REFERENCE PROCEEDING IS CONDUCTED INCLUDING
THE TIME AND PLACE OF HEARINGS, THE ORDER OF PRESENTATION OF EVIDENCE, AND ALL
OTHER QUESTIONS THAT ARISE WITH RESPECT TO THE COURSE OF THE REFERENCE
PROCEEDING. ALL PROCEEDINGS AND HEARINGS CONDUCTED BEFORE THE REFEREE, EXCEPT
FOR TRIAL, SHALL BE CONDUCTED WITHOUT A COURT REPORTER, EXCEPT WHEN ANY PARTY SO
REQUESTS A COURT REPORTER AND A TRANSCRIPT IS ORDERED, A COURT REPORTER SHALL BE
USED AND THE REFEREE SHALL BE PROVIDED A COURTESY COPY OF THE TRANSCRIPT. THE
PARTY MAKING SUCH REQUEST SHALL HAVE THE OBLIGATION TO ARRANGE FOR AND PAY THE
COSTS OF THE COURT REPORTER; PROVIDED, THAT SUCH COSTS, ALONG WITH THE REFEREE’S
FEES, SHALL ULTIMATELY BE BORNE BY THE PARTY WHO DOES NOT PREVAIL, AS DETERMINED
BY THE REFEREE.

 

(v)     THE REFEREE MAY REQUIRE ONE OR MORE PREHEARING CONFERENCES. THE PARTIES
HERETO SHALL BE ENTITLED TO DISCOVERY, AND THE REFEREE SHALL OVERSEE DISCOVERY
IN ACCORDANCE WITH THE RULES OF DISCOVERY, AND SHALL ENFORCE ALL DISCOVERY
ORDERS IN THE SAME MANNER AS ANY TRIAL COURT JUDGE IN PROCEEDINGS AT LAW IN THE
STATE OF CALIFORNIA.

 

33

--------------------------------------------------------------------------------

 

 

(vi)     THE REFEREE SHALL APPLY THE RULES OF EVIDENCE APPLICABLE TO PROCEEDINGS
AT LAW IN THE STATE OF CALIFORNIA AND SHALL DETERMINE ALL ISSUES IN ACCORDANCE
WITH CALIFORNIA SUBSTANTIVE AND PROCEDURAL LAW. THE REFEREE SHALL BE EMPOWERED
TO ENTER EQUITABLE AS WELL AS LEGAL RELIEF AND RULE ON ANY MOTION WHICH WOULD BE
AUTHORIZED IN A TRIAL, INCLUDING MOTIONS FOR DEFAULT JUDGMENT OR SUMMARY
JUDGMENT. THE REFEREE SHALL REPORT HIS OR HER DECISION, WHICH REPORT SHALL ALSO
INCLUDE FINDINGS OF FACT AND CONCLUSIONS OF LAW. THE REFEREE SHALL ISSUE A
DECISION AND PURSUANT TO CALIFORNIA CODE OF CIVIL PROCEDURE, SECTION 644, THE
REFEREE’S DECISION SHALL BE ENTERED BY THE COURT AS A JUDGMENT IN THE SAME
MANNER AS IF THE ACTION HAD BEEN TRIED BY THE COURT. THE FINAL JUDGMENT OR ORDER
FROM ANY APPEALABLE DECISION OR ORDER ENTERED BY THE REFEREE SHALL BE FULLY
APPEALABLE AS IF IT HAS BEEN ENTERED BY THE COURT.

 

(vii)     THE PARTIES RECOGNIZE AND AGREE THAT ALL CLAIMS RESOLVED IN A GENERAL
REFERENCE PROCEEDING PURSUANT HERETO WILL BE DECIDED BY A REFEREE AND NOT BY A
JURY. AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL
OF THEIR OWN CHOICE, EACH PARTY HERETO KNOWINGLY AND VOLUNTARILY AND FOR THEIR
MUTUAL BENEFIT AGREES THAT THIS REFERENCE PROVISION SHALL APPLY TO ANY DISPUTE
BETWEEN THEM THAT ARISES OUT OF OR IS RELATED TO THIS AGREEMENT.

 

26.  New Subsidiaries. Pursuant to Section 5.11 of the Credit Agreement, certain
Subsidiaries (whether by acquisition or creation) of any Grantor are required to
enter into this Agreement by executing and delivering in favor of Agent a
Joinder to this Agreement in substantially the form of Annex 1. Upon the
execution and delivery of Annex 1 by any such new Subsidiary, such Subsidiary
shall become a Guarantor and/or Grantor hereunder with the same force and effect
as if originally named as a Guarantor and/or Grantor herein. The execution and
delivery of any instrument adding an additional Guarantor or Grantor as a party
to this Agreement shall not require the consent of any Guarantor or Grantor
hereunder. The rights and obligations of each Guarantor and Grantor hereunder
shall remain in full force and effect notwithstanding the addition of any new
Guarantor or Grantor hereunder.

 

27.   Agent. Each reference herein to any right granted to, benefit conferred
upon or power exercisable by the “Agent” shall be a reference to Agent, for the
benefit of each member of the Lender Group and each of the Bank Product
Providers.

 

28.   Miscellaneous.

 

(a)     This Agreement is a Loan Document. This Agreement may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original, and
all of which, when taken together, shall constitute but one and the same
Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement. Any
party delivering an executed counterpart of this Agreement by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement. The foregoing shall apply to each other Loan Document mutatis
mutandis.

 

(b)     Any provision of this Agreement which is prohibited or unenforceable
shall be ineffective to the extent of such prohibition or unenforceability
without invalidating the remaining provisions hereof in that jurisdiction or
affecting the validity or enforceability of such provision in any other
jurisdiction. Each provision of this Agreement shall be severable from every
other provision of this Agreement for the purpose of determining the legal
enforceability of any specific provision.

 

34

--------------------------------------------------------------------------------

 

 

(c)     Headings and numbers have been set forth herein for convenience only.
Unless the contrary is compelled by the context, everything contained in each
Section applies equally to this entire Agreement.

 

(d)     Neither this Agreement nor any uncertainty or ambiguity herein shall be
construed against any member of the Lender Group, any Bank Product Provider, or
any Grantor, whether under any rule of construction or otherwise. This Agreement
has been reviewed by all parties and shall be construed and interpreted
according to the ordinary meaning of the words used so as to accomplish fairly
the purposes and intentions of all parties hereto.

 

29.  Interrelationship with the Existing Security Agreement. This Agreement is
intended to amend and restate the provisions of the Existing Security Agreement
in their entirety and, except as expressly modified herein, all of the terms and
provisions of the Existing Security Agreement shall continue to apply for the
period prior to the Closing Date. From and after the Closing Date, all
references in the other Loan Documents to the “Security Agreement” or “Guaranty
and Security Agreement” shall be deemed to include references to this Agreement.
As to all periods occurring on or after the Closing Date, all of the terms and
provisions set forth in the Existing Security Agreement shall be of no further
force and effect (with respect to such periods), it being understood that all
obligations of the Grantors under the Existing Security Agreement shall be
governed by this Agreement from and after the Closing Date.

 

[Signature pages follow]

 

35

--------------------------------------------------------------------------------

 

 

 

 

 

 

IN WITNESS WHEREOF, the undersigned parties hereto have caused this Agreement to
be executed and delivered as of the day and year first above written.

 

GRANTORS:

 

 

INSTEEL INDUSTRIES, INC., a North Carolina corporation

         

By: /s/ Michael C. Gazmarian

 

Name: Michael C. Gazmarian

 

Title: Vice President, Chief Financial Officer and Treasurer

         

INSTEEL WIRE PRODUCTS COMPANY, a North Carolina corporation

         

By: /s/ Michael C. Gazmarian

 

Name: Michael C. Gazmarian

 

Title: Vice President, Chief Financial Officer and Treasurer

     

INTERCONTINENTAL METALS CORPORATION, a North Carolina corporation

         

By: /s/ Michael C. Gazmarian

 

Name: Michael C. Gazmarian

 

Title: Vice President, Chief Financial Officer and Treasurer

 

[INSTEEL – GUARANTY AND SECOND AMENDED AND RESTATED SECURITY AGREEMENT]

 

 

--------------------------------------------------------------------------------

 

 

AGENT:   WELLS FARGO BANK, NATIONAL ASSOCIATION           By: /s/ Reggie Claus  
Name: C. Reggie Claus   Title: Authorized Signatory  

 